Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 1 of 76 PageID 8721



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 WESTGATE RESORTS, LTD.; et al.,

       Plaintiffs,

 v.                                                         Case No. 6:17-cv-1467-Orl-37DCI

 MITCHELL REED SUSSMAN; and
 MITCHELL REED SUSSMAN &
 ASSOCIATES,

       Defendants.
 _____________________________________

                                            ORDER

       There is a vague popular belief that lawyers are necessarily dishonest. I say vague,
       because when we consider to what extent confidence and honors are reposed in and
       conferred upon lawyers by the people, it appears improbable that their impression
       of dishonesty is very distinct and vivid. Yet the impression is common, almost
       universal. Let no young man choosing the law for a calling for a moment yield to
       the popular belief – resolve to be honest at all events; and if in your own judgment
       you cannot resolve to be an honest lawyer, resolve to be honest without being a
       lawyer. Choose some other occupation, rather than one in the choosing of which you
       do, in advance, consent to be a knave. 1

       This case is about whether a lawyer’s practices are necessarily dishonest.

 Defendant Mitchell Reed Sussman is a California-based real estate attorney who claims a

 specialty in ridding timeshare owners of their timeshare obligations. He does this by

 directing timeshare owners to stop all payments to their timeshare, sending demand

 letters to the timeshare company, and recording another owner on the property deed—




       1 Abraham Lincoln, Collected Works of Abraham Lincoln: Volume 2 82 (Roy P. Basler
 ed. 1953).
                                               -1-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 2 of 76 PageID 8722



 all for a fee, of course. At the end of the day, he tells the timeshare owners they got off

 scot-free thanks to his skillful negotiation tactics and ability to drive a hard bargain. But,

 alas, it’s not so. Rather, from the timeshare company’s perspective—Plaintiffs Westgate

 Resorts, Ltd., et al. (collectively, “Westgate”)—and contractually, the owners’ obligations

 are undiminished. Despite this inconvenient truth, Mr. Sussman kept on.

        Now, burned too many times, Westgate sues Mr. Sussman and his law firm

 (collectively, “Mr. Sussman”) to permanently enjoin these practices and to recoup the

 money it lost from unpaid fees. As it stands, Westgate brings two claims against Sussman:

 (1) tortious interference with existing contracts; and (2) violating Florida’s Deceptive and

 Unfair Trade Practices Act (“FDUTPA”). (Doc. 7, ¶¶ 90–100, 112–118.) To describe the

 litigation as “red in tooth and claw” would understate its contentious nature. Following

 discovery wars that resulted in sanctions deeming certain facts admitted (Doc. 128), the

 parties filed cross-motions for summary judgment (Docs. 184, 185). This Order follows.

                                      I.     BACKGROUND

        Faced with a rat’s nest of a record, the Court plunges in to deliver this (regrettably

 lengthy) summation of the facts at issue. 2 The Court focuses on the three key players:

 Westgate (The Trapper), Mr. Sussman (The Weasel), and Westgate owners (The Prey).



        2 For the purpose of resolving a summary judgment motion, the Court presents
 the facts in the light most favorable to the non-moving party. See Battle v. Bd. of Regents,
 468 F.3d 755, 759 (11th Cir. 2006). Here, both parties move for summary judgment on
 certain material facts that are undisputed—rather, they dispute the inferences to be
 drawn from those facts. Therefore, this section presents the undisputed facts from the
 record that form the basis of the Court’s ruling. See Shook v. United States, 713 F.2d 662,
 665 (11th Cir. 1983). The Court notes that it has considered the full record, including
 materials not specifically appended to the summary judgment motions and cited herein.
                                              -2-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 3 of 76 PageID 8723



        A.     Westgate (The Allegorical Trapper)

        Westgate is in the business of selling timeshares. (Doc. 123-1, p. 10:7–8.) With

 resorts in many states, Westgate’s primary product is one week of usage rights in a

 specific type of unit—a deed-based system, not points-based like other timeshare

 companies. (Id. at 10:9–20.)

        Buying a timeshare is an involved process. Generally speaking, it starts with

 prospective buyers attending timeshare presentations and hearing a sales pitch by a

 Westgate salesperson. (Id. at 19:8–21:20.) Attendees are given a tour, asked questions

 about themselves and their vacation habits, and told about the benefits of owning a

 Westgate timeshare. (See id.) If they agree to purchase, a proposal is prepared by the sales

 staff that includes information about the terms of ownership. (Id. at 21:22–22:4.) Buyers

 sign a contract for purchase and sale and a Declaration of covenants, conditions, and

 restrictions for the resort, which outlines their rights and obligations as owners. (Id. at

 32:22–37:3, 51:17–24; Doc. 185-8.)

        To purchase a unit, buyers can pay outright or finance via mortgage, usually

 procured through Westgate to be paid in monthly installments. (Doc. 123-1, pp. 9:21–10:6,

 23:10–16, 29:14–24.) A warranty deed is then prepared to transfer the timeshare interest

 from Westgate to the owner at the time it’s recorded. (Id. at 24:2–23.) Once transferred,

 owners must make annual payments to their resort’s homeowners association

 (“HOA”)—“common expenses” such as maintenance fees, real estate taxes, and utility

 charges. (Id. at 66:22–68:1; Doc. 185-8, pp. 23–24.) Each year’s amount varies, as it’s set by

 the HOA’s Board of Directors. (Docs. 123-1, pp. 111:9–10, 112:5–12; 185-8, pp. 19–21).

                                              -3-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 4 of 76 PageID 8724



 Failure to pay can result in various penalties and fines levied against the owner, including

 additional assessments, a lien placed on the account, forfeiture of the unit, and litigation

 to recover owed amounts. (Doc. 185-8, pp. 19–23.) Liability for these common expenses

 extends to successors in interest. (Id. at 20–21.)

         Divesting timeshare ownership from Westgate, as with any self-respecting snare,

 is complicated, as an owner’s options are limited. Under the Declaration, an owner may

 sell or transfer his unit. (Id. at 38–39.) But before doing so, the owner must honor

 Westgate’s Right of First Refusal, whereby Westgate has “the option to purchase said

 Timeshare Interest, upon the same conditions as are offered by the Owner to a third

 person.” (Id. at 38.) The process kicks in once an owner finds a buyer for his timeshare.

 (Doc. 123-1, pp. 51:17–52:15.) Before selling or transferring the timeshare, the owner must

 notify Westgate and provide documents related to the transaction. (Id.) Westgate can

 request additional documents and “tell that buyer that they have [Westgate’s] authority

 to proceed with the transfer or the sale, or [it] can offer . . . to buy that timeshare week”

 for the same price. (Id. at 52:2–11.) Whether Westgate chooses to exercise its Right of First

 Refusal “all depends on the price of the inventory and what the demand of the inventory

 is.” (Id. at 53:11–19.) And the provision is airtight: “Any attempt to sell [a] Timeshare

 Interest without waiver of the right of first refusal by the Developer shall be wholly null

 and void, and shall confer no title or interest whatsoever upon any purchaser.” (Doc. 185-

 8, p. 38.)

         Those are the two exit options contemplated by Westgate’s Declaration, but an

 owner can sometimes get rid of her timeshare by negotiating with Westgate. (Doc. 123-1,

                                               -4-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 5 of 76 PageID 8725



 pp. 138:23–139:3.) Westgate “negotiate[s] with owners on a case-by-case basis,” usually if

 the owner raises of “some type of hardship.” (Id. at 139:7–10.) Westgate “has a hardship

 application and process that [it] asks owners to go through,” where the owner provides

 “documentation of the hardship” to show “their financial situation has changed and they

 no longer want or no longer can afford the product.” (Id. at 139:7–19.)

           If the claimed hardship is acceptable to Westgate, it “will negotiate a settlement

 with the customer which will typically involve some type of a fee, and then [Westgate]

 would accept a warranty deed in lieu of foreclosure.” (Id.) In short, sometimes begging

 plus payment will open the trap. Or Westgate refuses to negotiate. (Id. at 139:4–6.) If the

 owner cannot find a buyer and Westgate is unwilling to take back the timeshare, the

 owner is left with two options: “continue to make payments or [] default.” (Id. at 140:24–

 141:24.) With default comes “the possibility of a foreclosure and judgment.” (Id. at 141:24–

 142:1.)

           Foreclosure can be judicial or non-judicial. (Id. at 63:20–64:6.) With judicial

 foreclosure, Westgate sues the defaulting owner. (Id. at 61:11–69:16.) After Westgate

 obtains judicial foreclosure, it receives the timeshare back to be marketed and sold

 through “normal sales channels.” (Id. at 69:25–71:23.) It prices the timeshare “at the same

 level regardless of whether it came back through foreclosure or any other means.” (Id. at

 123:9–14.) And as for the defaulting owner who still owes money on the mortgage,

 Westgate decides whether to continue pursuing the mortgage and note. (Id. at 142:12–17.)




                                               -5-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 6 of 76 PageID 8726



        B.     Mr. Sussman (The Allegorical Weasel)

        On estimate, thirty-five percent of Westgate’s owners default over the life of their

 loan. (Id. at 128:12–19.) Enter Mr. Sussman. Mr. Sussman is a California-based lawyer who

 has been practicing real estate law for 41 years. (Doc. 185-2, pp. 12:11–15, 21:16–18.) A

 solo practitioner, he runs his practice out of three offices in Southern California. (Id. at

 10:7–23, 19:20–21.) Instead of having full-time employees, he uses 1099 independent

 contractors who “do a variety of things for [his wife] and [him],” including legal-related

 work—between six and twenty contractors in a given period. (Id. at 16:24–21:18.) Some

 are lawyers; most aren’t. (Id. at 18:10–22:17.)

        About ten years ago, Mr. Sussman’s real estate practice evolved to represent

 timeshare owners. (Id. at 32:3–33:2; Doc. 50, ¶ 4.) He started “suing developers” and was

 able to “get[] people out.” (Doc. 185-2, pp. 67:12–68:16.) For a small fee, he’ll open the trap

 and spring the prey. Apparently he made quite the name for himself, as he was

 approached by a listing company called Timeshare Exit Team (“TET”) in 2013 after he’d

 “already been in the business for about five years.” (Id.) As a listing company, TET had

 been focusing on the secondary market for timeshares, listing “for sale a timeshare from

 an owner who didn’t want to own it.” (Id. at 68:7–9.) That approach was a dud—the value

 of a timeshare in the secondary market is “little or none”—so TET looked to change its

 business model. (Id. at 68:7–14.) TET went to Mr. Sussman because it “did not know how

 to dispose of the[] files that [it] already had.” (Id. at 86:8–16.) TET then “morphed” into

 an exit company and hired Mr. Sussman to “handle” its client files and “advise and

 consult with them regarding methods and techniques that [he] had already developed

                                               -6-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 7 of 76 PageID 8727



 regarding exiting people or canceling timeshares.” (Id. at 68:17–69:18, 85:14–20.) In this

 arrangement, TET communicated with timeshare owners, while Mr. Sussman

 communicated with the developer. (Id. at 78:23–24.)

        Mr. Sussman “pioneered” four discrete methods to exit people from their

 timeshares. (Id. at 69:19–70:23.) First is negotiation—the most preferred—where Mr.

 Sussman tells the developer that the owner wishes to get out and offers money in

 exchange for the exit. (Id. at 74:13–75:1.) Second is resignation, used for non-deeded

 timeshares, where Mr. Sussman sends a “notice of resignation” on behalf of the owner

 “stating that the particular owner no longer wishes to be a member of the club.” (Id. at

 75:8–12.) Third is “deed back to the resort.” (Id. at 93:23–24.) With this method, Mr.

 Sussman (or a lawyer he hires) prepares a quitclaim deed that conveys an owner’s

 timeshare interest back to the developer. (Id. at 101:4–7, 240:9–246:10.) The owner signs

 the deed, and Mr. Sussman (or the lawyer) records the deed. (Id. at 240:9–246:10.) Mr.

 Sussman then sends the recorded deed back to the owner, with a letter saying the owner

 has exited his timeshare. (Id. at 101:4–102:16.) Fourth is “deed to associate.” (Id. at 93:25–

 94:1.) Like the deed back, in this method Mr. Sussman prepares and records a deed that

 conveys away an owner’s timeshare interest, then tells the owner exit has been

 accomplished once the deed is recorded. (Id. at 93:25–94:1, 101:4–102:16, 109:8–113:24.)

 The only difference is that this time, the grantee listed is one of Mr. Sussman’s

 independent contractors, paid $100 per deed. (Id. at 110:1–9, 120:15–18, 128:25–129:12.)

 No purchase agreement accompanies these deeds. (Id. at 128:22–24.)



                                              -7-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 8 of 76 PageID 8728



        So those are Mr. Sussman’s methods—the Weasel’s promise to the ensnared

 prey—how he guarantees results for dissatisfied timeshare owners. What he does

 depends on the developer, and when Mr. Sussman first receives a file, he doesn’t know

 which method he’ll employ. (Id. at 127:12–21.) Thus, all timeshare owners start the same

 way: his office sends out a form demand letter to the developer. (Id. at 50:7–51:9.)

 Regardless of the owner’s circumstances, the letter alleges claims of fraud and

 misrepresentation against the developer. (Id.) It reads:




                                             -8-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 9 of 76 PageID 8729




                                      -9-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 10 of 76 PageID 8730




  (Doc. 185-4.)


                                      -10-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 11 of 76 PageID 8731



         The letter states that the timeshare owners “have advised [Mr. Sussman] that they

  will no longer be making any payments on the timeshare[,] including any future or past

  due maintenance assessments.” (Id.) However, most owners Mr. Sussman “represents”

  come to him via exit companies, so he never speaks to them directly. (Doc. 185-2, pp.

  60:22–61:14, 100:5–18.) These owners don’t know who Mr. Sussman is, that he’s working

  for the exit company, or that he sends this letter on their behalf. (Id. at 38:19–40:12.) They

  also aren’t told what exit method Mr. Sussman will use because he himself “[has] no idea

  at the outset what the method is going to be.” (Id. at 273:12–18.) So when issues with Mr.

  Sussman’s methods crop up, the owners’ only recourse is to tell the exit company, who

  relays the message to Mr. Sussman. (Id. at 38:19–40:12, 48:7–49:21.) Like a game of

  telephone, Mr. Sussman then responds to the exit company with directions on how to

  respond to the owner. (Id.; see, e.g., Doc. 137-6, p. 5.) Somehow through all of this, exit

  companies direct owners to stop all payments to their timeshare as part of the cancellation

  process. (Doc. 185-2, pp. 81:3–16, 100:5–18, 107:11–108:13, 144:15–22.) And Mr. Sussman

  has been the source of that instruction, as this e-mail exchange with an exit company

  representative shows:




                                              -11-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 12 of 76 PageID 8732




  (Doc. 137-6, p. 5.) As for owners who come to Mr. Sussman directly, not through exit

  companies, he instructs them to stop paying immediately on retention:




                                           -12-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 13 of 76 PageID 8733



  (Id. at 10; see infra Part I.E.4 (Aviles).) Together these two acts—owners stopping

  payments and Mr. Sussman sending the demand letter—form the first step in Mr.

  Sussman’s exit process.

         The next step varies based on the developer—some apparently accede to this

  entreaty and let owners out, but others don’t. (Doc. 185-2, pp 74:17–75:1, 97:24–99:8.)

  Westgate is the latter. It categorically rebuffs Mr. Sussman’s cancellation methods by

  refusing to negotiate, rejecting his Notices of Resignation, and disavowing both deed

  methods. (Id. at 99:11–100:2.) Mr. Sussman knows this but soldiers on with these methods,

  telling owners they’ve successfully exited their timeshares as a result. (Id. at 97:24–98:1,

  99:11–100:4.) He sends the owner one of three forms congratulatory letter, depending on

  the method he used. (Docs. 185-5, p. 5 (resignation); 137-2 (deed back); 185-7 (deed to

  associate).)

         For the resignation method, Mr. Sussman writes:




                                              -13-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 14 of 76 PageID 8734



  (Doc. 185-5, p. 5.) For deed backs and deeds to associates, he writes:




  (Docs. 185-7 (deed to associate); 137-2 (deed back).)

         Sending this letter is Mr. Sussman’s last step—he washes his hands clean

  thereafter. (Doc. 185-2, pp. 271:17–272:12.) Should trouble follow—such as an owner

  being told they still owe money to Westgate, Westgate seeking foreclosure, or Westgate

  suing the owner—Mr. Sussman is long gone. (Id. at 77:20–78:18, 105:6–106:7.) As his

  retainer “clearly” states, he “will not represent them if there is a lawsuit.” (Id. at 77:25–

  78:1.) The most he’ll do, if the owner retained him directly and asks, is refund his fee. (Id.

  at 78:11–14.) The Weasel wants no part of the Trapper.

         C.     Westgate’s Responses to Mr. Sussman’s Methods

         Now, Mr. Sussman may skive off after sending his notices of resignation or deeds,

  but for Westgate, things are just getting started. Westgate considers all of Mr. Sussman’s

  acts bluster—so in terms of ownership and obligations, nothing has changed on

  Westgate’s end. The owner still owns the timeshare and remains contractually obliged.

  Only now, the owner is deeply in the red and subject to foreclosure—which Westgate




                                              -14-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 15 of 76 PageID 8735



  initiates. (E.g., Doc. 123-4.) Indeed, Westgate has battled Mr. Sussman at every step of his

  process, as these letters show:

         First, in response to Mr. Sussman’s demand letter, it has said:




  (Doc. 185-10.) When that didn’t work, Westgate (through counsel at Greenspoon Marder)

  responded via letter “reject[ing] [Mr. Sussman’s] clients’ demands to cancel their

  respective accounts with Westgate” for these reasons:




                                              -15-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 16 of 76 PageID 8736



  (Doc. 185-11, pp. 33–34.) These two responses are directed at Mr. Sussman’s demand

  letters, but Westgate also sends letters in response to Mr. Sussman’s specific methods. For

  the resignation method, Westgate has sent this universal response rejecting it:




  (Doc. 185-11, pp. 35–36.)




                                             -16-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 17 of 76 PageID 8737



  For deeds to associates, Westgate considers this method null and void for failure to

  comply with its Right of First Refusal:




  (Doc. 207-26, pp. 3–4.)




                                            -17-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 18 of 76 PageID 8738



  For deed backs, Westgate sends this letter:




  (Doc. 185-11, pp. 3–4.) Beyond this, Westgate has generally sent letters advising Mr.

  Sussman that his practices do not comply with Westgate’s Right of First Refusal:




                                            -18-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 19 of 76 PageID 8739




  (Id. at 5–6.)

          With letters unavailing, Westgate took to recording corrective deeds after Mr.

  Sussman recorded a deed back that Westgate never consented to. (Doc. 185-12, p. 1.)

  Westgate also recorded notices of non-compliance with its Right of First Refusal (id. at 7),

  and notices of non-acceptance of a recorded deed (Doc. 185-13, p. 3). For the latter,

  Westgate sends Mr. Sussman a letter rejecting the deed he recorded and advising him

  that Westgate “never accepted delivery of the Deed . . . and never authorized [him] to

  record a Warranty Deed naming [Westgate] as the grantee.” (Id. at 2.) Westgate then

  informs Mr. Sussman that the deed “is of no legal effect and [his] Clients continue to be



                                              -19-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 20 of 76 PageID 8740



  the owner of record of the Timeshare Interval,” with a reminder that the owners “still

  remain personally liable for all amounts due.” (Id.)

         D.      Mr. Sussman’s Rejoinder

         In response, Mr. Sussman maintains his struthious ways. Despite Westgate’s

  varied responses, Mr. Sussman contends his methods are foolproof. First, when Westgate

  answers his form letter by rejecting his demand to let owners exit and continues to issue

  maintenance fee statements, he ignores it. (Doc. 185-2, pp. 218:18–21, 271:8–272:15.) He

  considers the maintenance fee statements “trash,” throws them away, and doesn’t pass

  the letter on to the owner or exit company. (Id. at 197:9–198:2, 218:14–21, 240:2–5.)

         Second, when Westgate has rejected Mr. Sussman’s resignation method, he views

  it as “incumbent upon [Westgate] to take whatever legal action they wish to take to

  invalidate what [he] feel[s] is a valid resignation.” (Id. at 75:20–24.) So whether the

  developer accepts the notice makes no difference—to him, this method constitutes a

  “valid exit.” (See id. at 75:25–76:9.)

         Third, for the unilateral deed backs that Westgate doesn’t consent to, Mr. Sussman

  acknowledges Westgate’s Right of First Refusal provision and that Westgate has stated it

  does “not wish to accept these deeds back.” (Id. at 101:8–19, 126:1–3.) Still, he prepares

  such deeds “[b]ecause [he] think[s] their response is not sufficient as a rejection of it.” (Id.

  at 102:5–10.) The same goes for Westgate’s response to the deeds to associates—he takes

  the position that he has already offered the property back, consistent with the Right of

  First Refusal, by stating the client is willing to sign a “deed in lieu” in his form demand

  letter. (Id. at 135:3–22, 204:8–20.) Because Westgate doesn’t accept his offer to take back

                                               -20-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 21 of 76 PageID 8741



  the timeshare for free, he “infer[s] that to mean that they’re not accepting their right of

  first refusal.” (Id.) In his mind, Westgate waives its Right of First Refusal by not agreeing

  to execute the proposed “deed in lieu” mentioned in his form letter, so he need not notify

  Westgate before deeding a property to his associate for $100. (Id. at 141:4–16.)

         As for Westgate’s recorded notices of non-acceptance and non-compliance with

  the right of first refusal, Mr. Sussman’s posture is unchanged: he doesn’t “think they’re

  effective,” so doesn’t “do anything” in response. (Id. at 254:3–18; see also id. at 269:14–

  272:15.) But if Westgate records a deed transferring back the timeshare, Mr. Sussman

  responds with this letter:




  (Doc. 185-13, p. 1.) So now, since it suits his purpose, it’s Mr. Sussman telling Westgate

  that the grantee must accept transfer for a deed to be valid. (Compare id., with Doc. 185-

  11, pp. 3–4 (Westgate letter to Mr. Sussman).)

         Last, when Westgate forecloses, Mr. Sussman views it as a win. (Doc. 185-2, pp.

  291:21–294:3.) His response to a notice of foreclosure is to send this congratulatory letter

  to the owner:


                                              -21-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 22 of 76 PageID 8742




  (Doc. 207-32, p. 1.) The letter doesn’t mention foreclosure because, to Mr. Sussman,

  “[owners] don’t even understand the nature of these things. [They] are laypeople.” (Doc.

  185-2, pp. 292:24–293:2.) So instead he phrases it as the developer “agree[ing] to take back

  their time share”—he sees agreement “by virtue of their conduct” foreclosing. (Id. at

  293:14–294:3.) He then closes his file, leaving it to the owner to figure out what to do next.

  (Id. at 105:6–25, 329:13–330:1, 344:8–17.)

         All in all, Mr. Sussman mostly ignores Westgate’s responses as ineffective to undo

  his valid methods. This doesn’t stop Westgate from continuing to seek payments and

  contacting owners when foreclosures are filed. (E.g., id. at 307:19–308:24 (Langleys).) By

  then, Mr. Sussman is out of the picture, and owners (who still don’t know who Mr.

  Sussman is) contact their exit company demanding refunds. (Id.) The exit company then

  performs clean-up for Mr. Sussman’s messes. (Id.) Yet there’s a limit to tolerance for his

  obliquity—which TET reached after working with Mr. Sussman for several years. (Id. at

  86:20–93:4.) Due to repeat issues with Mr. Sussman’s methods, TET dropped him as its

  lawyer. (Id.) TET had problems with all of Mr. Sussman’s methods outside of

  negotiation—so resignation, deed backs, and deeds to associates—about each’s “validity

  . . . as an exit strategy.” (Id.) Because of this, TET instructed Mr. Sussman to undo deeds



                                               -22-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 23 of 76 PageID 8743



  where the developer didn’t recognize the transfer and stopped sending him files. (Id. at

  50:3–6, 92:9–93:4, 172:2–12, 189:9–199:9.) The last file he received was early 2016; since

  then, he has changed no tack, just continued working with other exit companies. (Id. at

  93:3–14; see generally Doc. 206-5, pp. 43:6–44:19, 64:20–69:9 (deposition of Heatherly

  Mattson who worked with Mr. Sussman starting April 9, 2018; he records deeds).)

         Beyond his severed relationship with TET, Mr. Sussman has faced personnel

  turnover because of his methods, specifically losing Andre Young, one of the Florida

  attorneys he hired to prepare and record deed backs. (Doc. 185-2, pp. 240:6–252:16.) Their

  relationship soured after Mr. Young was contacted by Westgate and several timeshare

  owners, all saying the same thing: Westgate didn’t consent to the deed backs. (Id.; Doc.

  206-2, pp. 41:13–42:14, 45:3–12.) Mr. Young told Mr. Sussman he couldn’t prepare deeds

  without written proof of the timeshare company’s authorization and acceptance; Mr.

  Sussman responded that “he didn’t have to have [the developer’s] agreement” because

  the burden was on the timeshare company after these deeds were recorded. (Doc. 206-2,

  pp. at 57:8–18, 59:24–60:20.) If Mr. Young was “uncomfortable with the procedure,” Mr.

  Sussman told him, “I thank you for your work and we’ll hire someone else.” (Doc. 185-2,

  p. 250:14–17.) They parted. (Doc. 112-5, pp. 8, 14.)

         These days, Mr. Sussman uses other Florida attorneys like Daniel Stern (Doc. 206-

  3) and James Klohn (Doc. 206-4) to prepare his deeds. Undaunted, he’ll continue to use

  all methods until he hears otherwise—not from Westgate, owners, or exit companies, but

  from a Bar Association or similar entity. (Doc. 185-2, p. 290:8–21.)



                                              -23-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 24 of 76 PageID 8744



         E.     Westgate Owners (The Allegorical Prey)

         That takes care of Westgate and Mr. Sussman. The Court now turns to the third

  leg of this triangle: Ensnared timeshare owners lured by the promise of release through

  the good offices of Mr. Sussman. The owners he represents can be broken down into two

  types: exit company referrals and individual retainers. For the exit company referrals, Mr.

  Sussman is the Wizard of Oz, acting behind-the-scenes without the owners’ say-so.

  Referred owners feel the aftermath of his methods though, as these first three stories

  show. Later you’ll hear the experiences of two owners who retained Mr. Sussman

  directly. Together, these stories crystalize why owners seek cancellation services, what

  they are told, and how they deal with the fallout that ensues.

                1.     Kathryn Day

         First, Kathryn Day. (Doc. 184-1.) Ms. Day owned a Westgate timeshare in Orlando

  that she got from her brother and owned for fifteen years. (Id. at 8:8–10:14.) In 2014, after

  getting divorced, she and her ex-husband decided they wanted to get rid of this “last

  piece of property owned by [them] jointly”—a clean break. (Id. at 11:5–16.) She first

  approached Westgate to see if they would take it back, but they weren’t interested. (Id. at

  77:20–78:4.) So her ex-husband found an exit company, Newton Group Transfers

  (“Newton”), and they signed an agreement on February 18, 2016 for $4,151 to exit the

  timeshare. (Id. at 12:2–14:25, 19:16–24.) Ms. Day thought Newton was simply going to

  “sell it so that someone else was going to take it over and it wasn’t [their] responsibility

  anymore.” (Id. at 16:15–25.) They were told the process would take three to six months




                                              -24-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 25 of 76 PageID 8745



  total-- they’d be out before the next maintenance fee statement came due. (Id. at 22:24–

  23:5.)

           Over the next few months, Ms. Day’s ex-husband communicated with Newton for

  status reports and was assured “things are progressing.” (Id. at 15:7–15.) But come Fall

  2016, nothing had happened. (Id.) Ms. Day “started to get concerned that if this didn’t

  wrap up in that year, [they] had maintenance fees that were going to be due in January.”

  (Id. at 15:15–24.) She began calling Newton directly. (Id.) Newton told Ms. Day it would

  timely pay the upcoming statement on her behalf because she wasn’t to contact Westgate

  directly as doing so would compromise her cancellation. (Id. at 20:10–21:20, 35:10–13.) But

  Newton didn’t pay. (Id. at 20:20–22, 35:14–25.) It told her, “don’t worry about it, let it go;

  [Westgate] won’t come after that maintenance fee for a while and [Newton will] be

  wrapped up by then.” (Id. at 20:22–25.) Ms. Day stood firm. She didn’t want her “credit

  to be at risk” and “kept escalating and escalating it” until Newton finally paid the fees on

  April 25—over four months late. (Id. at 20:25–21:9.)

           Meanwhile, Ms. Day had been asked to sign a quitclaim deed conveying her

  timeshare back to Westgate that Newton told her was connected to a sale. (Id. at 36:8–

  37:17.) By signing this deed, Ms. Day believed that Newton had succeeded in getting rid

  of her timeshare, as that’s what Newton told her. (Id. at 37:14–19.) Later, during the

  maintenance fee scuffle, Newton sent Ms. Day a recorded deed and cover letter to sign

  and send to Westgate. (Id. at 42:9–44:11.) Mailing this, she was told, “will complete the

  transfer process, and there shouldn’t be anything received from the resort.” (Id. at 44:5–

  10.) So she did, believing it was the final nail in her timeshare’s coffin. (See id. at 44:25–6.)

                                                -25-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 26 of 76 PageID 8746



          Alas, it was not. Everything unraveled when Ms. Day received notice from

  Westgate of overdue maintenance fees: “[W]ait a minute, they never asked Westgate if

  [it] wanted to buy this. They just recorded the deed without asking them.” (Id. at 40:6–

  21.) The next few months, Ms. Day went back and forth with Newton searching for

  answers, with no satisfactory reply. (Id. at 39:6–47:1.) So she tracked down the attorney

  on her quitclaim deed, Andre Young. (Id. at 47:2–51:9.) He told her he’d been hired by

  Mr. Sussman to simply draft and record deeds without contacting the resort. (Id. at 55:2–

  8.) He also advised her “if [Westgate is] not accepting [her transfer] then [she] might have

  to be careful that [she is] still liable for assessment fees, foreclosures, and attorney fees.”

  (Id.)

          From there, Ms. Day tried going back to Newton, but it eventually stopped

  responding. (Id. at 56:3–4.) Finally though, Ms. Day got a call from a lawyer who said he

  was with Mr. Sussman’s law firm; he assured her things would be taken care of soon. (Id.

  at 56:5–24.) When that didn’t happen, Ms. Day called Mr. Sussman’s law firm directly in

  November and spoke to another attorney. (Id. at 57:13–21.) He told her the attorney she

  previously spoke to no longer worked for Mr. Sussman and he should not have contacted

  her directly. (Id.) Instead, Ms. Day was to call Newton if she needed anything because

  “[Mr.] Sussman was not allowed to talk to [her] directly.” (Id.) But Newton “had totally

  gone dark on [her],” so she called Westgate on December 21, 2017. (Id. at 57:25–58:8.)

          Westgate told Ms. Day it received a letter that she was being represented by Mr.

  Sussman and to direct all communication his way. (Id. at 53:6–15.) Unbeknownst to Ms.

  Day, Mr. Sussman’s law firm sent a form demand letter to Westgate dated August 7, 2017

                                               -26-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 27 of 76 PageID 8747



  with allegations of fraud and misrepresentation in connection with the timeshare

  presentation and sale. (Id. at 49:21–53:19.) Little matter that Ms. Day never went through

  a timeshare presentation and sale as she bought the timeshare from her brother. (Id. at

  50:7–9.) Nor did she raise claims of fraud and misrepresentation, seek to resign from her

  timeshare, or consent to a deed in lieu of foreclosure. (Id. at 50:10–52:17.) Indeed, Ms. Day

  never saw this letter until her deposition on December 10, 2018. (Id. at 49:1–7.) So for

  Westgate to speak with her directly, Ms. Day had “to send [it] a letter that said ignore

  that, you can start talking to me.” (Id. at 6–15.) Essentially, she “had to reverse that

  process.” (Id.)

         After reversal, she spoke to a specific department at Westgate and explained her

  situation: she “was stuck,” and she “had no control over this. [She] had a deed that wasn’t

  in [her] name anymore for [her] to sell to anybody or try to get out of and [she] had a

  deed for a timeshare [she] was responsible for that wasn’t being acknowledged,” all while

  facing upcoming maintenance fees. (Id. at 58:13–59:7.) In response, Westgate placed a

  hold on Ms. Day’s account so she wouldn’t have to pay the fees “to see if [they] could

  work anything out.” (Id.) To clear up title, Westgate recorded a deed on January 12, 2018

  transferring the interest back to Ms. Day. (Id. at 92:5–93:3.) She provided additional

  paperwork, and Westgate “took the property back,” effectively ending her ownership of

  the timeshare. (Id. at 59:8–11, 92:5–93:3.) As for Newton and Mr. Sussman, Ms. Day never

  heard from either again. (Id. at 59:12–60:7.)




                                              -27-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 28 of 76 PageID 8748



                 2.     Karen Pfeil

         Because Ms. Day didn’t have a mortgage on her timeshare, the possibility of

  foreclosure was luckily never on the table. (Id. at 90:21–92:2.) Not so for Karen Pfeil,

  another Westgate owner wooed by an exit company, Reed Hein, in 2015 to get out of her

  timeshare. (Doc. 184-2, 9:1–13:10.) She owned three timeshares with different resorts and

  wanted to cancel them all because she wasn’t using them to full capacity. (Id. at 12:1–18.)

  So after an in-person meeting, she signed an agreement on May 15, 2015 to pay Reed Hein

  $16,516 to cancel all three. (Id. at 13:4–18:7.) She was told the process would take “nine

  months to a year, or 12 months to 18 months” and to stop making payments. (Id. at 20:4–

  18.) She was current on payments and “always paid all [her] payments . . . on time.” (Id.

  at 24:25–25:6.) Reed Hein then told Ms. Pfeil her case was referred to an attorney to work

  with the resorts. (Id. at 22:8–18.)

         On July 17, 2015, Mr. Sussman’s law firm sent Westgate its form demand letter

  that Ms. Pfeil never saw or knew about. (Id. at 25:17–26:16.) Almost three years passed

  where nothing happened: Ms. Pfeil received periodic “generic” status updates from Reed

  Hein that its attorneys were working on her case. (Id. at 23:5–20, 35:20–37:10.) But on

  March 1, 2018, Mr. Sussman sent Westgate a quitclaim deed on behalf of Ms. Pfeil to

  convey her timeshare back to Westgate. (Id. at 34:14–35:15.) As per usual, this did nothing

  and Westgate advanced to foreclosure proceedings for Ms. Pfeil’s timeshare. (Id. at 43:4–

  7.) It sent a notice of default and intent to foreclose on March 5, 2018 to Ms. Pfeil and to

  Mr. Sussman stating that Ms. Pfeil was in default for non-payments starting July 4, 2015.

  (Id. at 37:11–19; Doc. 207-32, pp. 2–4.) Ms. Pfeil then received a certificate of sale from

                                              -28-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 29 of 76 PageID 8749



  Westgate on September 21 saying that foreclosure was complete. (Doc. 184-2, pp. 40:20–

  41:11, 43:1–3.)

         After her timeshare was foreclosed, Mr. Sussman fired off his congratulations

  letter stating:

         Please be informed that your timeshare was recently taken back as a result
         of our efforts and by your steadfast refusal to pay.
         This is precisely the result we were hoping for, they have concluded that it
         is in their best interest to agree to take back their time share and release you
         from any and all future liability.
         This closes our file. CONGRATULATIONS !

  (Doc. 207-32, p. 1.) The letter attached the March 5 foreclosure notice sent by Westgate.

  (Id. at 2–4.) Ms. Pfeil then received an e-mail on October 18, 2018 from Reed Hein that she

  had been released from her timeshare. (Doc. 184-2, p. 42:14–18.) This wasn’t at all the

  result she was expecting, as Reed Hein never mentioned the possibility of foreclosure

  when she paid them, nor did they tell her of adverse consequences to her credit or that

  she’d receive a 1099 form to report the foreclosure amount when paying her taxes. (Id. at

  26:25–27:19.) Had she known that the “cancellation” she signed up for meant

  “foreclosure,” she “would have had second and third and fourth thoughts about

  proceeding with that.” (Id. at 40:4–7.) She likely “would have just finished . . . paying off

  the mortgages and kept the properties.” (Id. at 27:24–28:1.) Or she “could have just

  stopped making payments and had it foreclosed on without paying somebody a whole

  lot of money for nothing.” (Id. at 40:8–11.) When it was all said and done though, Ms.

  Pfeil didn’t even bother requesting a refund; she just tried “to forget about it.” (Id. at

  42:19–21.)


                                              -29-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 30 of 76 PageID 8750



                3.     Diana Wenz

         So that’s Ms. Day and Ms. Pfeil. Diana Wenz charted a third course. She purchased

  a Westgate timeshare in 2010 through a mortgage. (Doc. 97-20, pp. 7:14–17, 8:16–25.) In

  2015, she received a cold call from a company called JR Vacation Consultants (“JR”),

  saying that if she wanted to exit her timeshare, they could get her out in six months. (Id.

  at 9:9–15.) Getting rid of the timeshare had certainly crossed her mind “but [she] wasn’t

  sure how to do it,” so she stayed current on all her payments. (Id. at 9:3–15.)

         When JR called, the representative told Ms. Wenz that for a set fee, JR would get

  her out of her timeshare. (Id. at 10:9–18.) JR would send someone to her house for an in-

  person consult. (Id.) Ms. Wenz agreed, and two representatives came over a few days

  later. (Id. at 10:16–11:17.) Ms. Wenz was told that JR worked with a lawyer to file and

  process a quitclaim deed that would get her out of the timeshare within six months or

  she’d get a full refund. (Id. at 12:5–21, 14:20–15:1.) She agreed and paid JR $3,500. (Id. at

  12:22–24.) This was February 2015, so she expected to be out of her timeshare come

  August 2015. (Id. at 18:4–11.) Nothing happened that year. (Id. at 17:14–19:23.)

         In 2016, Ms. Wenz received a maintenance fee and tax bill from Westgate. (Id. at

  15:17–18.) She called JR to find out “where are we standing at this”—“should [she] go

  ahead and pay this, the maintenance fee?” (Id. at 20:3–5.) JR responded that it would

  contact the attorney; JR then called back saying the attorney advised “not to pay it

  because Westgate would think that [she] was still interested in owning [the timeshare].”

  (Id. at 20:3–9, 21:14–24.) After this, Mr. Sussman sent a form demand letter to Westgate

  on Ms. Wenz’s behalf claiming fraud and misrepresentation in connection with the

                                              -30-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 31 of 76 PageID 8751



  timeshare presentation. (Id. at 23:20–25:16.) Like Ms. Day and Ms. Pfeil, Ms. Wenz had

  never seen that letter before her deposition and had asserted no such claims to JR. (Id.)

         Nothing happened in 2016 that resulted in Ms. Wenz getting out of her timeshare.

  (Id. at 22:23–23:10.) By then, Ms. Wenz’s mortgage had been paid off but she still had

  maintenance obligations. (Id. at 26:4–27:7.) So she called JR and requested a refund

  because the process hadn’t concluded within the guaranteed six months. (Id. at 27:7–18.)

  “[A]ll of a sudden, things seemed to progress pretty fast”—JR told her that the process

  was “almost finished,” they’re “so close,” so don’t stop now when the end is near. (Id. at

  27:17–28:9.) Lo and behold, in January 2017, JR sent Ms. Wenz a quitclaim deed. (Id. at

  29:10–30:13.) Ms. Wenz signed the deed, got it notarized, and sent it back to JR. (Id. at

  30:10–31:8.) She was then told the deed had to be recorded, which would “take care of”

  her ownership. (Id. at 31:12–17.)

         The next month, Ms. Wenz received a congratulatory letter from Mr. Sussman

  saying she’d been exited from her timeshare. (Id. at 33:24–35:7.) With that came a letter

  from JR and two enclosures—an original recorded deed that JR instructed Ms. Wenz to

  send to Westgate and a copy of the deed for Ms. Wenz’s records. (Id. at 34:25–35:18.) Ms.

  Wenz sent the original deed and Mr. Sussman’s letter to Westgate on February 23, 2017.

  (Id. at 43:8–18.) From all this, Ms. Wenz believed that she had been exited from her

  timeshare. (Id. at 38:8–10.) She even called Westgate a month later to confirm receipt;

  Westgate told her they got the papers. (Id. at 43:19–22.) All seemed well.

         A year passed until Ms. Wenz heard differently. In March 2018, Ms. Wenz received

  a notice from Westgate that it would foreclose on her timeshare and put the property

                                             -31-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 32 of 76 PageID 8752



  back in her name. (Id. at 43:23–44:22, 46:13–47:9.) Ms. Wenz then called several people to

  “try[] to figure out how [Westgate] could do that since [she] didn’t own it anymore.” (Id.

  at 44:1–45:3.) She called Westgate, Westgate’s law firm Greenspoon Marder, and Mr.

  Sussman’s office. (Id. at 45:1–46:3.) Mr. Sussman’s office told her they couldn’t speak with

  her and she must go back to her exit company. (Id. at 48:3–49:10.) So she contacted JR

  “several times” and “left messages, but nobody ever returned [her] call[s].” (Id. at 49:14–

  19.) She then “noticed on the quit claim deed the [name] Mr. Young.” (Id. at 50:11–12.)

  Like Ms. Day, Ms. Wenz called Mr. Young. (Id. at 51:7–53:1.) He told her he hadn’t

  prepared her deed and no longer worked with Mr. Sussman. (Id.) So Ms. Wenz went back

  to Greenspoon Marder in April 2018. (Id. at 53:15–23.) Greenspoon told Ms. Wenz it

  planned to sue Mr. Sussman on behalf of Westgate and recruited her to testify. (Id.)

         After all this, Ms. Wenz’s timeshare is back in her name and she is exposed to

  foreclosure proceedings. (Id. at 63:7–17.) JR ghosted her and never refunded her money.

  (Id. at 54:19–55:25.) Looking back, had JR not relayed the instruction from its attorney that

  Ms. Wenz cease paying Westgate, she would have continued to make payments. (Id. at

  42:22–43:1.)

         Taken together, Ms. Day, Ms. Pfeil, and Ms. Wenz represent owners referred to

  Mr. Sussman through exit companies. Each believed they were being sprung from the

  time share snare but unwittingly got taken for a ride, conducted by Mr. Sussman. These

  owners’ stories embody the bulk of Mr. Sussman’s work—untraceable and fronted

  through an exit company. Comfortable in his alternative reality, he sticks to his methods:

  sending demand letters, stopping owners’ payments, drafting deeds, and disappearing

                                              -32-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 33 of 76 PageID 8753



  when things go south. On the flip side of that coin are these next two owners’ stories—

  they retained Mr. Sussman directly and show what happens when Mr. Sussman is up

  front and out in the open. Turns out, it’s the same.

                4.     Edwin Aviles

         Mr. Aviles purchased a Westgate timeshare in April 2009, financed with a

  mortgage and promissory note. (Doc. 162-2, p. 15:1–15.) He used it for a few years but

  experienced financial hardship after becoming unemployed. (Id. at 17:21–25.) He decided

  he no longer wanted his timeshare so Googled his way to a YouTube video featuring Mr.

  Sussman. (Id. at 18:4–13, 75:6–19.) He contacted Mr. Sussman, inquiring about his

  services. (Id. at 18:14–18.) After they talked on the phone, Mr. Sussman sent this e-mail to

  Mr. Aviles with his retainer agreement and a quote of $1,495 for his timeshare services:




                                              -33-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 34 of 76 PageID 8754



  (Doc. 137-6, pp. 2–3.) Mr. Sussman asked for Mr. Aviles’ timeshare contract, deed,

  security agreement or mortgage, and latest maintenance statement or document showing

  his account’s status. (Id.) Mr. Aviles responded that same day:




  (Id. at 2.) Mr. Sussman told Mr. Aviles to call him because “[t]here are too many questions

  to be answered by email.” (Id.) Mr. Aviles responded, “Can you answer this much. After

  the retainer of $1,495 is paid will other charges accumulate in the process?” (Id.) Mr.

  Sussman said, “Absolutely NOT ! [sic] This is an all-inclusive fee.” (Id. at 1.) Mr. Aviles

  then asked how long the process would take, to which Mr. Sussman responded:




  (Id. at 1.) Mr. Aviles deferred the hiring decision because he “wanted to make sure” and

  do “additional research.” (Doc. 162-2, pp. 22:25–23:1.) He kept paying Westgate. (Id. at

  23:6–18.)



                                             -34-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 35 of 76 PageID 8755



         A year later, Mr. Aviles retained Mr. Sussman for $1,500. (Id. at 22:13–14, 26:1–5.)

  On September 25, 2014, Mr. Sussman sent Mr. Aviles a letter confirming the

  representation:




  (Doc. 123-5, p. 1.) The letter also said this about Mr. Sussman’s process:




  (Id. at 2.) The next day, Mr. Sussman sent a form demand letter to Westgate on Mr. Aviles’

  behalf asserting, per usual, claims of fraud and misrepresentation. (Docs. 162-2, pp. 27:5–

  28:15; 123-7.) This came as a surprise to Mr. Aviles—he didn’t have “any legal defenses

  to breach” and wasn’t told Mr. Sussman would so assert. (Doc. 112-10, ¶ 6.) But he did

  stop making payments. (Id. ¶¶ 7–9, 12.) Both Mr. Sussman and his office staff advised the

  Aviles “to discontinue all payments to Westgate for the timeshare, including

  maintenance fees.” (Id. ¶ 8.) Mr. Sussman first issued this directive in his 2013 e-mail (id.

                                              -35-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 36 of 76 PageID 8756



  ¶ 7; Doc. 137-6, p. 1), which his staff repeated once Mr. Aviles retained Mr. Sussman,

  unprompted and before they knew any details about Mr. Aviles’ situation and contract.

  (Doc. 112-10, ¶ 8.) Instead, they told the Aviles “that no more payments were necessary

  while [Mr.] Sussman’s office took action to dispose of the timeshare.” (Id.) Mr. Sussman

  “promised that [the Aviles] would not be responsible for any missed note or maintenance

  fee payment and that [they] would be able to ‘walk away’ free and clear.” (Id. ¶ 12.) They

  believed non-payment would give Westgate “no choice but to foreclose on [their]

  timeshare,” enabling them “to walk away.” (Id. ¶ 13.)

        Fast forward to August 2015, when Mr. Aviles received a deed transferring his

  timeshare back to Westgate. (Doc. 162-2, pp. 36:16–40:22.) Mr. Sussman explained the

  deed to Mr. Aviles, and Mr. Aviles’ understanding was that Westgate consented to the

  transfer. (Id.) The deed was recorded on October 28, 2015. (Id.) Mr. Aviles later received

  the recorded deed and a letter from Mr. Sussman’s office dated November 16, 2015

  saying, “Since you are no longer the owner, you are not responsible for future fees in

  connection with the timeshare,” and “This closes my file and congratulations.” (Id. at

  41:18–43:11.)

        By then, Westgate sued the Aviles in state court for breach of contract based on

  their failure to make payments, seeking to recover money damages. Westgate Towers, LLC

  v. Edwin G. Aviles & Marylou Fiore Aviles, 2015-CC-012285-O (Fla. Cir. Ct. Oct. 13, 2015)

  (“Aviles action”). Shortly thereafter, on November 12, 2015, Mr. Aviles and Mr. Sussman

  terminated their relationship; Mr. Sussman refunded Mr. Aviles’ $1,500 retainer fee, and

  entered into a settlement agreement. (Doc. 162-2, pp. 45:4–46:18.) The agreement stated:

                                             -36-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 37 of 76 PageID 8757




  (Doc. 123-6, p. 1.) And under the agreement, “Clients shall forthwith retain an attorney

  in Florida to represent them in connection with the matter entitled Westgate v. Aviles.”

  (Id. at 2.) After research, Mr. Aviles hired the Aaronson law firm to defend him. (Doc.

  162-2, p. 50:2–11.) That lawsuit took a year and a half to resolve, concluding March 2017

  for $710, and Westgate recording a warranty deed in lieu of foreclosure that transferred

  Mr. Aviles’ timeshare interest back to Westgate. 3 (Id. at 53:13–56:22, 82:16–83:7); Aviles

  action, Voluntary Dismissal, March 31, 2017. Since then, Mr. Aviles had no other dealings

  with Westgate. (Doc. 162-2, p. 56:8–15.)

                5.     Allan Coe

         Like Mr. Aviles, Allan Coe reached out directly to Mr. Sussman about getting rid

  of his Westgate timeshare. (Doc. 162-1, pp. 23:14–24:1.) He and his wife bought a Westgate

  timeshare in 2007 and after a while, “the maintenance fees were eating [them] alive.” (Id.

  at 13:20–14:8, 15:14–25.) In 2010, they asked Westgate to buy it back. (Id. at 16:1–18:10.)


         3Westgate separately filed an in rem foreclosure action against the Aviles on
  September 26, 2016 (Doc. 123-4), but dismissed it without prejudice on October 31, 2016.
  See Westgate Towers, LLC v. Vargas, et. al, 2016-CA-2467-MF (Fla. Cir. Ct. Nov. 1, 2016).
                                             -37-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 38 of 76 PageID 8758



  Westgate declined and gave them names of people to contact experienced in the

  secondary market. (Id.) The Coes tried re-selling, hiring at least two companies, but

  nothing ever came of it. (Id. at 21:13–22:10.)

         Sometime later, the Coes retained an exit company “out of Scottsdale, Arizona that

  took money from [them] and disappeared.” (Id. at 35:6–7.) That company instructed the

  Coes to cease all payments and had them sign quitclaim deeds. (Id. at 35:4–19.) Mr. Coe

  saw an article about Mr. Sussman’s law firm in a newspaper that he’d “been successful

  in relieving owners of the burden.” (Id. at 23:14–24:4.) Interest piqued, he called Mr.

  Sussman’s number listed in the article. (Id. at 23:14–24:10.) An in-person appointment was

  arranged to go over the cancellation process. (Id. at 24:13–25:22.) The Coes had five

  timeshares they were interested in getting rid of, so Mr. Sussman’s office charged them

  $4,500 total. (Id. at 34:8–12.) Asked at the appointment whether they were making

  payments, they said, “No.” (Id. at 45:10–17.)

         Mr. Sussman sent a form demand letter to Westgate on the Coes’ behalf. (Id. at

  38:7–49:15.) Westgate’s attorney sent a letter to Mr. Sussman in response, rejecting Mr.

  Sussman’s demands and stating, “Westgate is not interested in entering into a business

  relationship whereby your office deeds back timeshares from Westgate’s owners.” (Id. at

  49:23–50:25.) Notwithstanding this letter, Mr. Sussman had the Coes sign a deed

  transferring their timeshare interest back to Westgate. (Id. at 51:13–52:9, 55:12–56:20.) At

  no point was Mr. Coe informed that Westgate rejected the demand and wasn’t interested

  in a deed back. (Id. at 51:1–6.) Rather, Mr. Sussman recorded the deed and sent the Coes

  a congratulatory letter saying, “Since you are no longer the owner, you are not

                                               -38-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 39 of 76 PageID 8759



  responsible for future fees in connection with the timeshare.” (Id. at 61:9–18.) Based on

  this, and “[b]ecause nobody is asking [him] for money,” Mr. Coe believes he has been

  relieved of his Westgate timeshare. (Id. at 62:21–23, 70:9–14.) Overall, Mr. Coe took no

  issue with Mr. Sussman’s representations to Westgate on his behalf and deferred to his

  judgment. (Id. at 39:21–49:15, 62:9–18.)

         As these five owners’ stories show, Mr. Sussman employs the same process no

  matter where the client comes from: he starts with the demand letter and non-payments

  and ends with recording deeds back to Westgate. As a result, all owners—except Mr. Coe

  so far—suffered adverse results. Yet this is of no moment to Mr. Sussman, who can’t recall

  the “thousands and thousands of files that [he’s] handled in a non-litigation way.” (Doc.

  185-2, pp. 14–19.) As he nonchalantly puts, it, “[t]hey mostly blend together.” (Id. at

  190:13.) All is right in his world, he carries on, business as usual.

         F.     This Action

         Well, this lawsuit is Westgate’s response. To stop Mr. Sussman from engaging in

  these methods once and for all, Westgate sued him and his law firm for tortious inference

  with contracts and business relations and violating FDUTPA. (Doc. 1; see also Doc. 7

  (amended complaint).) It seeks an injunction and damages for 411 owners identified as

  represented by Mr. Sussman. (Doc. 185, p. 1.) Mr. Sussman vehemently denies any

  wrongdoing and asserts a variety of privileges and defenses as cover. (Doc. 41.) His

  disdain for Westgate is well-illuminated by his conduct during this suit, in discovery and

  motion practice. (See Doc. 128.) Ultimately, Mr. Sussman’s obstinate refusal to comply

  with several Court orders resulted in the imposition of sanctions under Rule

                                               -39-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 40 of 76 PageID 8760



  37(b)(2)(A)(i). (See id.; Doc. 167 (Court upholding sanctions)). As a consequence, the

  following facts have been deemed established for purposes of this action:

     •   Defendants directed Westgate Owners to immediately stop paying the (1)
         maintenance fees and property taxes to the Association Plaintiffs as
         required by the Contracts for Purchase and Sale; and (2) amounts owed to
         the Developer Plaintiffs as required by the Promissory Notes. This
         instruction is made without any prompting from the timeshare owners,
         without reviewing the timeshare owners’ Purchase Agreement, Note, or
         Mortgage, or otherwise conducting any investigation, and without the
         timeshare owners informing Defendants of any legal defenses they may
         have. Sussman Law’s staff further reiterates the direction to discontinue
         making payments in follow-up communications with the timeshare
         owners. (Doc. 7, ¶ 60.)

     •   Defendants solicit Florida attorneys, such as the Young Law Firm, to record
         the deeds referenced in the Amended Complaint in Florida on Defendants’
         or Defendants’ clients’ behalf. The deeds either purported to transfer
         timeshare interests back to Plaintiffs but were recorded unilaterally without
         Plaintiffs’ knowledge, authorization, or approval; or purported to transfer
         title to a third party that never intended to satisfy the payment or other
         obligations of ownership. (Doc. 7, ¶ 74.)

     •   Prior to requesting the deeds, Defendants falsely represented to the Florida
         attorneys that the Timeshare Corporations had accepted the return transfer
         of ownership. (Doc. 7, ¶ 75.)

     •   Defendants knew that their representations to the Florida attorneys were
         false. Defendants had never asked for, nor received, any acknowledgment
         from Plaintiffs to transfer the deeds, nor did Defendants provide the
         consideration recited to in the deed to Plaintiffs. (Doc. 7, ¶ 76.)

  (Doc. 128, pp. 11–13.)

         Towards the end of discovery, Westgate moved for a preliminary injunction. (Doc.

  101.) Despite Mr. Sussman’s initial opposition (Doc. 122), he pulled a 180 and agreed to

  the entry of a preliminary injunction preventing him from: (1) notifying Westgate that an

  owner is resigning or disassociating from Westgate with intent to stop paying associated


                                             -40-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 41 of 76 PageID 8761



  financial obligations; (2) preparing, instructing the execution of, or recording deeds

  conveying property to Westgate without Westgate’s express consent and acceptance; (3)

  preparing, instructing the execution of, or recording deeds conveying Westgate

  timeshares to any person known or reasonably known to not have the present intent and

  ability to pay associated financial obligations, or without complying with the Right of

  First Refusal and other transfer requirements; and (4) informing Westgate owners they

  do not owe legal or financial obligations to Westgate as a result of his methods. (Docs.

  192, 192-1.) So, Mr. Sussman “acknowledged that if the Motion had proceeded on its

  merits, Plaintiffs could prove the elements necessary to obtain preliminary injunctive

  relief” without admitting those facts for other purposes. (Doc. 192, pp. 1–2.) The Court

  entered a preliminary injunction accordingly. (Doc. 198.)

         Against this backdrop, the parties filed cross-motions for summary judgment.

  (Docs. 184, 185.) Westgate seeks partial summary judgment on its tortious interference

  with contracts and FDUTPA claims; alternatively, it asks the Court to find certain facts

  established for trial. (Doc. 185.) For his part, Mr. Sussman argues that the record evidence

  supports entering summary judgment in his favor on all issues. 4 (Doc. 184.) Briefing

  complete (Docs. 206, 207, 212, 213), the matters are ripe.




         4The parties jointly stipulate that summary judgment should be granted in
  Defendants’ favor on Westgate’s claim for tortious interference with advantageous
  business relations (Doc. 7 ¶¶ 101–11). (Doc. 200.)
                                              -41-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 42 of 76 PageID 8762



                                      II.     LEGAL STANDARDS

         Summary judgment is appropriate only if the movant shows that there is no

  genuine dispute as to any material fact and that [it] is entitled to judgment as a matter of

  law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). As to issues for

  which the movant would bear the burden of proof at trial, it must affirmatively show the

  absence of a genuine issue of material fact and support its motion with credible evidence

  demonstrating that no reasonable jury could find for the nonmoving party on all of the

  essential elements of its case. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)

  (citing United States v. Four Parcels of Real Prop. in Green & Tuscaloosa Ctys, 941, F.2d 1428,

  1438 (11th Cir. 1991)).

         As to issues for which the nonmovant would bear the burden of proof at trial, the

  movant has two options: (1) it may simply point out an absence of evidence to support

  the nonmoving party’s case; or (2) it may provide “affirmative evidence demonstrating

  that the nonmoving party will be unable to prove its case at trial.” Four Parcels,

  941 F.2d at 1438 (citing Celotex Corp., 477 U.S. at 325). “The burden then shifts to the

  nonmoving party, who must go beyond the pleadings and present affirmative evidence

  to show that a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320

  (11th Cir. 2006) (citing Fitzpatrick, 2 F.3d at 1115–17).

         “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could

  return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d at 1437 (quoting

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A court must view the evidence

  and all reasonable inferences drawn from the evidence in the light most favorable to the

                                                -42-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 43 of 76 PageID 8763



  nonmovant, Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006), such that “when

  conflict arises between the facts evidenced by the parties, [the] court credit[s] the

  nonmoving party’s version,” Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir. 2005).

  However, “[the] court need not permit a case to go to a jury . . . when the inferences that

  are drawn from the evidence, and upon which the nonmovant relies, are ‘implausible.’”

  Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 743 (11th Cir. 1996). “When opposing parties

  tell two different stories, one of which is blatantly contradicted by the record, so that no

  reasonable jury could believe it, a court should not adopt that version of the facts for

  purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

  (2007).

                                          III.   DISCUSSION

            After that deep dive into the record, the Court surfaces to evaluate whether Mr.

  Sussman tortiously interferes with Westgate owners’ contracts and whether he engages

  in deceptive and unfair trade practices.

            A.    Tortious Interference

            First is Westgate’s claim that Mr. Sussman’s methods of canceling timeshares

  amount to tortious interference between Westgate’s contracts with the owners. Westgate

  spotlights two sources of interference: (1) directing owners to immediately cease paying

  all obligations; and (2) recording deeds and telling owners they have successfully exited

  their timeshares. (Docs. 185, pp. 11–19; 207, pp. 8–13.) Mr. Sussman’s kitchen sink

  response asserts seemingly every defense and privilege under the sun, as surely at least

  one sticks. (Docs. 184, pp. 6–15; 206, pp. 7–14.) Nope. The Court explains below.

                                                 -43-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 44 of 76 PageID 8764



         In Florida, the elements of tortious inference with contractual relations are: (1) the

  existence of a contract; (2) the defendant’s knowledge of the contract; (3) the defendant’s

  intentional procurement of the contract’s breach; (4) absence of any justification or

  privilege; and (5) damages resulting from the breach. Johnson Enters. of Jacksonville, Inc. v.

  FPL Grp., Inc., 162 F.3d 1290, 1322 (11th Cir. 1998) (citing Fla. Tel. Corp. v. Essig, 468 So. 2d

  543, 544 (Fla. 5th DCA 1985)). “Imbedded within these elements is the requirement that

  the plaintiff establish that the defendant’s conduct caused or induced the breach that

  resulted in the plaintiff’s damages.” Chi. Title Ins. v. Alday-Donalson Title Co. of Fla., 832

  So. 2d 810, 814 (Fla. 2d DCA 2002) (citing St. John’s River Water Mgmt. Dist. v. Fernberg

  Geological Servs., Inc., 784 So. 2d 500, 504 (Fla. 5th DCA 2001)).

         The first two elements—that Westgate has a contract with these owners, which Mr.

  Sussman knows about—are not in dispute. (Doc. 206, p. 7.) So the discussion focuses on

  the others, broken down by type of interference alleged.

                1.      Cessation of Payments

         The first type of tortious inference claimed concerns Mr. Sussman’s primary step

  in his cancellation process: his direction that owners stop paying. (Docs. 185, pp. 11–13;

  207, pp. 8–13.) The Court begins with whether this amounts to intentional interference.

                        a.     Intentional Interference with Owners’ Payment Obligations

         A third party intentionally interferes with a contract by “influencing, inducing, or

  coercing one of the parties [to the contract] to . . . breach the contract.” Farah v. Canada,

  740 So. 2d 560, 561 (Fla. 5th DCA 1999) (quoting Cedar Hills Props. Corp. v. E. Fed. Corp.,

  575 So. 2d 673, 675 (Fla. 1st DCA 1991)). Westgate claims Mr. Sussman does so by

                                                -44-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 45 of 76 PageID 8765



  directing owners to stop paying their contractual obligations as part and parcel of the exit

  process. (Docs. 185, pp. 11–13; 207, pp. 8–13.) For this, Westgate relies on this fact

  admitted against Mr. Sussman as a discovery sanction:

         Defendants directed Westgate Owners to immediately stop paying the (1)
         maintenance fees and property taxes to the Association Plaintiffs as
         required by the Contracts for Purchase and Sale; and (2) amounts owed to
         the Developer Plaintiffs as required by the Promissory Notes. This
         instruction is made without any prompting from the timeshare owners,
         without reviewing the timeshare owners’ Purchase Agreement, Note, or
         Mortgage, or otherwise conducting any investigation, and without the
         timeshare owners informing Defendants of any legal defenses they may
         have. Sussman Law’s staff further reiterates the direction to discontinue
         making payments in follow-up communications with the timeshare
         owners.

  (See Docs. 185, pp. 11–13; 207, p. 13; 7, ¶ 60 (admitted fact).) Mr. Sussman bites back that

  this fact shouldn’t apply to owners referred to him through an exit company because he

  never speaks to these customers. 5 (Doc. 206, pp. 7–9.) Thus, any direction to stop

  payments came from the exit company, and Mr. Sussman shouldn’t be held to account

  for the exit company’s misdeeds. (Id.) So, whether this element is met for the majority of

  owners Mr. Sussman represents depends on the scope of this admitted fact.

         The record supports extending this admitted fact to all Westgate owners

  represented by Mr. Sussman, whether they came to him directly or via exit company

  referral. For starters, this fact was admitted against Mr. Sussman based on his refusal to

  turn over, among other things, documents revealing his communications with such exit

  companies when compelled. (See Doc. 128, pp. 2–11.) His obstreperous conduct



         5Mr. Sussman doesn’t dispute that this element is met for the owners who retain
  him directly. As discussed infra Part III.A.1.b., he raises other defenses for those owners.
                                              -45-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 46 of 76 PageID 8766



  prevented Westgate from digging into his exchanges with these exit companies, both

  broadly speaking and specifically on this issue of whether Mr. Sussman voiced the

  command that owners stop paying. (See id. at 10–12.) Which, of course, is why this fact

  was admitted against Mr. Sussman. 6 (Id.) Having authored his own misfortune, the Court

  will not re-write the script. This fact is admitted.

         That said, the record also supports this admitted fact. It evinces Mr. Sussman (and

  his contractors) directing exit company representatives to instruct owners not to pay—

  not the other way around. (See Docs. 137-6, p. 5; 97-20, p. 21:11–24 (Ms. Wenz).) 7 And

  even though Mr. Sussman is once-removed from the owners because he doesn’t talk to

  them directly, he communicates regularly with the exit companies about owners. (Doc.

  185-2, pp. 48:7–50:2.)

         What’s more, the nature of Mr. Sussman’s relationship with these exit companies

  is ongoing and repetitive—he handles each file the same way, so he need not issue the




         6 The Court overruled Mr. Sussman’s partial objection (Doc. 144) to this sanction.
  (Doc. 167).
          7 Beyond this evidence, Westgate submitted additional relevant evidence

  unearthed after discovery closed from Mr. Sussman’s last-minute document dump.
  (Docs. 218, 224.) Specifically, Westgate pointed to additional e-mails sent from Mr.
  Sussman’s contractors directing the exit company representative to direct owners not to
  pay. (See, e.g., Docs. 218-4 (“Instruct [owner] not to pay.”); 224-6 (“If client insists on
  paying, it is impossible for them to ever exit. They should then keep the timeshare.”); 224-
  7 (“What the client needs to do is stop paying the resort anything. . . . Client should not
  make any further payments . . . .”).) Westgate also included an e-mail exchanged with
  Heatherly Mattson, whose deposition testimony Mr. Sussman relied on to state he (and
  his contractors) never instructs exit companies to tell clients not to pay. (Doc. 206, p. 8
  (citing Doc. 206-5, pp. 31, 96).) In the e-mail, Mr. Sussman’s contractor writes, “Client
  should continue to not pay.” (Doc. 218-6, p. 2.)


                                               -46-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 47 of 76 PageID 8767



  same instructions not to pay over and over again. They know the drill. (Id. at 50:7–51:20,

  53:14–55:9.) Like Edgar Bergen’s Charlie McCarthy, 8 he both relies on and requires the

  exit company to speak for him because he doesn’t speak to owners directly. (Id. at 38:24–

  39:6, 59:9–18, 60:22–61:2.) Last, Mr. Sussman’s role in TET’s early days cannot be

  ignored—TET came to him as a listing company to learn the tricks of his trade and is now

  “the preeminent company in this field.” (Id. at 33:3–7, 67:12–70:20.) He signed on to

  handle TET’s files, and TET learned from Mr. Sussman. (Id. at 67:12–70:20.) Like Dr.

  Jekyll, Mr. Sussman spawned his own Mr. Hyde in TET. No serum can transform this

  reality, and Mr. Sussman cannot absolve himself by claiming no responsibility for TET’s

  directions that clients stop paying as part of the program he “pioneered.”

         Thus, by directing owners to stop paying, Mr. Sussman intentionally interfered

  with owners’ contractual obligations to Westgate to keep paying. The first disputed

  element is met. Let’s see whether Mr. Sussman’s interference was justified or privileged.

                       b.     Justification and Privilege

         In defense of his directions not to pay, Mr. Sussman asserts a litany of excuses,

  again splitting hairs between exit company referrals and retained individuals. (Doc. 206,

  pp. 7–10.) Having rejected this distinction, the Court now construes Mr. Sussman’s

  defenses as directed to all owners, knocking out each. (See id. at 8 n.8.)




         8 Accomplished ventriloquist Edgar Bergen was best known as the “foil” of
  dummy Charlie McCarthy; together, they hosted popular radio program the Edgar
  Bergen-Charlie McCarthy Show from 1937 to 1957. See Encyc. Britannica, Edgar Bergen (Feb.
  28, 2019), https://www.britannica.com/biography/Edgar-Bergen.


                                              -47-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 48 of 76 PageID 8768



         First, Mr. Sussman claims his directions that owners stop paying are privileged

  because he acted as the exit company’s agent or the retained client’s attorney.9 (Doc. 206,

  pp. 8–9.) Generally, an agent is not liable for the torts of his principal, but Florida law “is

  well-settled . . . that individual officers and agents of a corporation may be held

  personally liable for their tortious acts, even if such acts were committed within the scope

  of their employment.”10 First Fin. USA, Inc. v. Steinger, 760 So. 2d 996, 997–98 (Fla. 1st

  DCA 2000). The same goes for attorneys who “advise[] or assist[] a client to . . . break a



         9  The Court collapses these two defenses because, as Mr. Sussman acknowledges,
  they turn on the same analysis of whether Mr. Sussman personally acted wrongfully. (See
  Doc. 206, pp. 9–10.)
          10 The Court notes that this type of agency privilege Mr. Sussman claims differs

  from what is usually brought up in tortious interference claims. See Bray & Gillespie Mgmt.
  LLC v. Lexington Ins. Co., 527 F. Supp. 2d 1355, 1367–68 (M.D. Fla. 2007). That agency
  privilege applicable to tortious interference claims rests on the premise that “[o]ne cannot
  tortiously interfere with a contract to which it is a party,” so “an agent generally cannot
  be held liable for tortiously interfering with the contract of its principle because the agent
  is privileged to act in the best interest of the principle.” Id. at 1367–68. The principle in
  this normal scenario is, of course, the party to the contract. See id. But here the proposition
  is flipped because Mr. Sussman (at summary judgment, not in deposition) now claims
  that he is the agent of the exit company, his principal, even though the exit company acts
  as the Westgate owner’s agent. (Doc. 206, pp. 9–10.) That’s to support his new argument
  that he cannot be liable for an exit company’s direction that owners cease payments. (Id.)
          Before, however, Mr. Sussman seemed to assert the typical agency privilege stated
  in Bray (see Doc. 41, p. 4, ¶ 4), whereby Mr. Sussman is an agent of the agent of the
  principal—word salad, but as he put it in deposition, this is a type of “tripartite
  relationship whereby the person who [he] pay[s] . . . then hires a lawyer with the money
  that [he’s] paid them to represent [him].” (Doc. 185-2, pp. 202:18–203:4.) That’s how he
  views his relationship with TET “or any of the other third-party entities [that] send [him]
  money to represent their customers.” (Id.) On reviewing the record, this earlier alignment
  makes more sense, but the Court will go with what Mr. Sussman asserts now. Either way,
  the result is the same, as even an agent asserting privilege from tortious interference
  because he represents the party to the contract “can be considered a third party to the
  contract . . . if the agent acts outside the scope of agency or is not acting in the principle’s
  best interests.” Bray, 527 F. Supp. at 1368 (citations omitted).


                                               -48-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 49 of 76 PageID 8769



  contract”: they “are not liable to a nonclient for interference with contract . . . if the lawyer

  acts to advance the client’s objectives without using wrongful means.” Restatement

  (Third) of the Law Governing Lawyers § 57(3) (Am. Law. Inst. 2000). 11 False

  representations and fraudulent misrepresentations render an agent or attorney liable for

  tortious interference. First Fin. USA, Inc., 760 So. 2d at 998 (collecting cases involving false

  representations); Restatement (Second) of Torts § 770(b) cmt. c. (Am. Law. Inst. 1979)

  (fraudulent misrepresentations are “ordinarily are wrongful means of interference and

  make an interference improper”); Smith v. Ocean State Bank, 225 So. 2d 641, 643–44 (Fla.

  1st DCA 1976) (noting presence of fraud in intentional interference cases, although

  “[f]raud is not a necessary element in every [such] action”).

         Mr. Sussman’s instructions that owners stop payments—breach their contracts—

  are not privileged by his status as the exit company’s agent or retained client’s attorney.

  Why? Because the context in which he gives these statements makes them fraudulent. “A

  representation is fraudulent when, to the knowledge and belief of its utterer, it is false in

  the sense in which it’s intended to be understood by the recipient.” Restatement (Second)

  of Torts § 767 cmt. c. Here, Westgate owners come to Mr. Sussman, directly or via exit

  company, seeking a legitimate means of exit. See supra Part I.E.1.–5. (Owners’ stories).




         11 “Florida courts have regularly turned to the Restatement (third) for guidance in
  cases involving the professional obligations of lawyers and law firms.” Canta v. Philip
  Morris USA, Inc., 245 So. 3d 813, 821 n.8 (Fla. 3d DCA 2017). Florida also “follows the
  Restatement (Second) of Torts § 766 (1977) for [intentional interference] cause[s] of
  action.” Martin Petroleum Corp. v. Amerada Hess Corp., 769 So. 2d 1105, 1107 (Fla. 4th DCA
  2000) (citing Gossard v. Adia Servs., Inc., 723 So. 2d 182, 185 (Fla. 1998)). Section 766, in
  turn, cross-references sections 768–773. See Restatement (Second) of Torts § 766 cmt. a.
                                                -49-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 50 of 76 PageID 8770



  They are sold a bill of goods that Mr. Sussman’s methods will relieve them of timeshare

  ownership and told to stop all payments as part of this process. See supra Part I.E.1.–5.

  But what they are told—and sign up for—is not what they get. See supra Part I.E.1.–5.

  Rather, the record reflects that no valid exit process for Westgate-owned timeshares is

  kick-started by an owner’s non-payment. Indeed, just the opposite. Contrary to what

  owners are told, stopping payments does not effectuate a timeshare exit. See supra Part

  I.E.1.–5. Rather, Westgate acts to enforce the agreement. It sends notices of late payments,

  continues to send maintenance fee statements, and initiates foreclosure proceedings. See

  supra Part I.C. All of this, Mr. Sussman knows and has experienced. See supra Part I.B.–D.

  But he carries on, not altering his practices that he knows in advance “will be held to

  constitute an actionable breach.” Restatement (Third) of the Law Governing Lawyers §

  57 cmt. g. This makes his actions wrongful, not privileged. See id.

         Mr. Sussman tries to sidestep liability by claiming that instructing owners to stop

  payments ultimately accomplishes the exit they signed up for because foreclosure means

  they no longer own the timeshare. (Doc. 206, pp. 9–10.) As he puts it, his actions are

  “justified” by Westgate’s refusal to negotiate with him—in other words, Westgate’s

  stance that owners must heed their contractual obligations. 12 (Id. at 9–10.) But when it

  comes to wrongful means—which negate asserted “justifications”—the “chief factor” is




         12Mr. Sussman nestles this justification argument with his idea that the admitted
  fact only applies to owners who retain him directly, with whom he capitulates he has an
  attorney-client relationship. (Doc. 206, pp. 9–10.) The Court addresses this justification
  defense for all owners, as it goes to both Mr. Sussman’s statuses as exit company agent
  and retained attorney.
                                              -50-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 51 of 76 PageID 8771



  the “nature of the actor’s conduct.” Restatement (Second) of Torts § 767 cmt. c. “The issue

  is not simply whether the actor is justified in causing the harm, but rather whether he is

  justified in causing it in the manner in which he does cause it.” Id. (emphasis added). Put

  another way, the ends do not justify the means. So even accepting that Mr. Sussman

  sometimes makes a passing reference to foreclosure with some owners (see Doc. 207-8,

  ¶¶ 6–14 (Aviles)), 13 this hides the reality of what happens when owners attempt to exit a

  Westgate timeshare: foreclosure is the rule, not the exception; and Westgate can, and

  does, seek money judgments. (Doc. 185-11, pp. 1–38 (letters from Westgate to Mr.

  Sussman), 34 (Westgate letter responding to Mr. Sussman’s form letter rejecting his

  demands and saying, “The owners identified in this letter will also be the subject of

  lawsuits should they choose to default as threatened in your letters. My clients will seek

  money judgments, not foreclosures.”).) Moreover, owners are certainly not told that: (1)

  Westgate neither accepts nor recognizes Mr. Sussman’s methods; (2) Westgate does not

  grant owners represented by Mr. Sussman deeds in lieu of foreclosure; and (3) Mr.

  Sussman has no control over Westgate’s decision to foreclose. See supra Part I.E.1.–5. With

  this, Mr. Sussman’s directions that owners stop payments are unjustified.

         All in all, the record reflects that Mr. Sussman’s directions that owners stop

  payments, made under the guise that doing so will rid them of their timeshares, are

  fraudulent and wrongful. Thus, Mr. Sussman is subject to personal liability for these



         13When deposed, Mr. Sussman maintained that he tells owners Westgate doesn’t
  accept anything and risks of foreclosure and possible litigation are present. (Doc. 185-2,
  pp. 104:12–105:2.) Mr. Aviles said he was told about the possibility of foreclosure, but not
  Mr. Coe. See supra Part I.E.4.–5.
                                              -51-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 52 of 76 PageID 8772



  statements and is not privileged as an agent for exit companies or as an attorney for

  individually retained clients. Nor are his directions justified because Westgate refuses to

  negotiate. So these first two lines of defense—agency/attorney privilege and

  justification—are rejected.

         Next, still grasping at the lawyer cloak, Mr. Sussman contends his directions that

  owners stop paying and form demand letters are sheathed by Florida’s litigation

  privilege and Noerr-Pennington immunity. 14 (Doc. 184, pp. 11–13.) Given this record,

  though, these defenses are quickly disposable.

         Under Florida’s litigation privilege, “absolute immunity must be afforded to any

  act occurring during the course of a judicial proceeding, regardless of whether the act

  involves . . . tortious behavior . . . so long as the act has some relation to the proceeding.”

  Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins., 639 So. 2d 606,

  608 (Fla. 1994); accord Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole, 950 So. 2d 380,

  384 (Fla. 2007). The privilege “arises immediately upon the doing of any act required or

  permitted by law in the due course of the judicial proceeding or as necessarily

  preliminary thereto.” Fridovich v. Fridovich, 598 So. 2d 65, 66 (Fla. 1992) (quoting Ange v.




         14 Mr. Sussman affirmatively asserts this defense in his motion for summary
  judgment on the belief that Westgate’s tortious interference claim encompasses his
  demand letters. (Doc. 184, pp. 11–13.) As Westgate’s motion makes plain though, its
  tortious interference claim is divided into two parts: (1) Mr. Sussman’s directions that
  owners stop payments; and (2) Mr. Sussman’s resignation and deeding methods. (Doc.
  185, pp. 11–22.) Thus, Mr. Sussman’s focus on the demand letters—on which essentially
  his litigation privilege and Noerr-Pennington immunity defenses rely—is inapposite.
  Nevertheless, the Court debunks them as raised by Mr. Sussman, for both his directions
  not to pay and his form letters.
                                               -52-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 53 of 76 PageID 8773



  State, 123 So. 916, 917 (Fla. 1929)). It’s been applied to pre-suit communications required

  by statute or by contract as a condition precedent to suit, statements compelled by

  investigatory subpoena, and settlement negotiations aimed at concluding ongoing

  litigation. Pledger v. Burnup & Sims, Inc., 432 So. 3d 1323, 1325–26 (Fla. 4th DCA 1983);

  Fridovich, 598 So. 2d at 69 n.7; Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1276 (11th

  Cir. 2004). It’s been found inapplicable, however, to pre-suit letters sent prior to a

  complaint or even with a summons and complaint as a debt collection practice. Trent v.

  Mort. Elec. Registration Sys., Inc., 618 F. Supp. 2d 1356, 1369 (M.D. Fla. 2007), aff’d 288 F.

  App’x 571 (11th Cir. 2008) 15 (“[T]his Court is unprepared to extend the litigation privilege

  to pre-suit communications especially where, as here, the parties agree that the law does

  not require that these notices be sent.”). 16

         Mr. Sussman supposes that Florida’s litigation privilege protects his conduct—his

  directions to owners to stop paying and the form demand letters he sends to Westgate.

  (Doc. 184, pp. 11–13; Doc. 206, p. 20). He tosses out Trent as support, saying, “In Florida,

  the litigation privilege has been applied to ‘pre-suit communications,’ like the ‘demand

  letters’ sent by [Mr.] Sussman.” (Doc. 184, p. 11.) Wait, what? Ahem, as just recounted,




         15 While unpublished opinions are not binding precedent, they may be considered
  as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
  686 F.3d 1312, 1316 n.1 (11th Cir. 2012).
         16 In North Star Capital Acquisitions, LLC v. Krig, 611 F. Supp. 2d 1324 (M.D. Fla.

  2009), Judge Corrigan expounded his stance in Trent in light of Florida’s appellate court
  remand finding in Echevarria that Florida’s litigation privilege did not apply to mortgage
  reinstatement letters. Id. at 1331 (citing Cole v. Echevarria, McCalla, Raymer, Barrett &
  Frappier, 965 So. 2d 1228, 1231 (Fla. 1st DCA 2007)). Judge Corrigan then ruled that
  Florida’s litigation privilege did not extend to the pre-suit letters before him. Id. at 1332.
                                                  -53-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 54 of 76 PageID 8774



  Trent expressly declined to extend Florida’s litigation privilege to pre-suit letters, 618 F.

  Supp. 2d at 1360. So that’s wrong. At any rate, Mr. Sussman’s invocation of the litigation

  privilege is improper as he freely admits that “none of [his] agreements for timeshare

  cancellation work contemplate litigation, and they all say that in no uncertain terms.”

  (Doc. 185-2, p. 223:19–21.) Rather, his “retainers state quite clearly that [he] will not

  represent [the owner] if there is a lawsuit”—there’s another retainer for that, but he’s

  never filed suit on behalf of a Westgate owner. (Id. at 77:20–78:18.) And, the sockdolager,

  he refers to his “thousands of thousands of files” as ones he “handled in a non-litigation

  way.” (Id. at 190:10–19 (emphasis added).) So in no way is Mr. Sussman’s conduct

  “necessarily preliminary” to litigation—indeed, his express aim is to avoid litigation

  because “if there is a lawsuit, [Mr. Sussman] would have to refund [the owners’] money

  in full because that is the terms of [his] retainer with them.” (Id. at 78:12–14.)

         Now, the Court need not just take Mr. Sussman’s word for it. That his demand

  letters and conduct have no eye toward litigation is demonstrated by how Mr. Sussman

  handled the Aviles. See supra Part I.E.4. Once Mr. Sussman got wind of Westgate’s lawsuit

  against the Aviles to recover their outstanding payments, he skedaddled. See supra Part

  I.E.4. He refunded their money, had them sign a settlement agreement to release all

  claims against him, and told them to lawyer up. See supra Part I.E.4. In the words of the

  settlement agreement, “Clients shall forthwith retain an attorney in Florida to represent

  them in connection with the matter entitled Westgate v. Aviles.” (Doc. 123-6, p. 2, ¶ 1.)

  So, clear as day, the litigation privilege is inapplicable to Mr. Sussman. This defense is

  denied.

                                               -54-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 55 of 76 PageID 8775



              The same goes for Mr. Sussman’s stretch for Noerr-Pennington immunity.

  Springing from First Amendment rights to assemble and petition government in the

  antitrust context, Noerr-Pennington immunity protects those who petition the government

  for official redress. TEC Cogeneration Inc. v. Fla. Power & Light Co., 76 F.3d 1560, 1571–72

  (11th Cir. 1996). This includes litigation and “those acts reasonably and normally

  attendant upon effective litigation,” which can include “threats.” McGuire Oil Co. v.

  Mapco, Inc., 958 F.2d 1552, 1560 (11th Cir. 1992) (quoting Coastal States Mktg., Inc. v. Hunt,

  694 F.2d 1358, 1367 (5th Cir. 1983)). 17 “If litigation is in good faith, a token of that sincerity

  is a warning that it will be commenced and a possible effort to compromise the dispute.”

  Id. (quoting Coastal States Mktg., 694 F.2d at 1367).

              Mr. Sussman’s directions that owners stop paying Westgate and related conduct

  bear no relation to the litigation process. Mr. Sussman’s actions are not aimed at

  petitioning the government to redress aggrieved owners’ rights; rather, he actively avoids

  judicial involvement through all of his work. As such, he cannot claim that what he does

  tallies conduct immunized by Noerr-Pennington—a doctrine notably birthed to protect

  “genuine effort[s] to influence legislation and law enforcement practices.” E. R. R.

  Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127, 142 (1961). This defense

  fails. 18



            The decisions of the former Fifth Circuit rendered before October 1, 1981 are
              17

  binding on this circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
  (en banc).
         18 Because Mr. Sussman’s Noerr-Pennington defense fails at the first step, the Court

  need not reach Westgate’s “sham exception” argument—which, as discussed infra note


                                                 -55-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 56 of 76 PageID 8776



         With that fusillade of defenses and privileges eliminated, the Court concludes that

  the second disputed element is met: Mr. Sussman unjustifiably interfered with Westgate’s

  contracts by directing the owners to stop payments. The Court now turns to the

  “imbedded” causation element, analyzing whether Mr. Sussman’s conduct “caused or

  induced” the owners’ breach. See Chi. Title Ins., 832 So. 2d at 814 (citing St. John’s River

  Water Mgmt. Dist., 784 So. 2d at 504).

                         c.      Causation

         To defeat causation, Mr. Sussman raises two types of argument: (1) Westgate’s

  owners are predisposed to breach; and (2) Mr. Sussman’s interference did not

  proximately cause Westgate’s claimed damages. (Docs. 184, pp. 8–10, 13–14; 206, pp. 10–

  14.) To the Court, the latter argument goes to whether Westgate has succeeded on the

  final element of damages, which we’ll get to in a bit. See infra Part III.A.3. Right now, for

  this type of causation, the salient issue is predisposition, so the Court goes there. See

  Fiberglass Coatings, Inc. v. Interstate Chem., Inc., 16 So. 3d 836, 838–39 (Fla. 2nd DCA 2009);

  Chi. Title Ins. Co., 832 So. 2d at 814. 19

         “Causation requires a plaintiff to ‘prove that the defendant manifested a specific

  intent to interfere with [the contract].’” Fiberglass Coatings, Inc., 16 So. 3d at 838 (quoting

  Chi. Title Ins. Co., 832 So. 2d at 814). “No liability will attach unless it is established ‘that




  21, Mr. Sussman argues in the context of his deed back practices. (See Docs. 185, pp. 28–
  29; 207, pp. 19–21.)
         19 See also Ingenuity, Inc. v. Linshell Innovations Ltd., 644 F. App’x 913, 915–16 (11th

  Cir. 2016); Mortg. Now, Inc. v. Guaranteed Home Mortg. Co., 545 F. App’x 809, 811 (11th Cir.
  2013).
                                                -56-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 57 of 76 PageID 8777



  the defendant intended to procure a breach of the contract.’” Id. (quoting Chi. Title Ins.

  Co., 832 So. 2d at 814). “[I]f one party to a contract is already predisposed to breach, then

  the third party’s actions cannot have induced the breach.” Mortg. Now, Inc., 545 F. App’x

  at 811 (citing Farah, 740 So. 2d at 561). Mr. Sussman submits that the owners he works for

  are predisposed to breach their contracts because they seek out timeshare cancellation

  services. (Docs. 184, pp. 8–10; 206, pp. 10–13.) So he didn’t induce their breach—”[a]ll [he]

  did was advise [them].” (Doc. 184, p. 8.) This argument completely misses the mark.

         Predisposition to breach means “that the breach by the party to the contract rather

  th[a]n the persuasion by the defendant was the proximate cause of the plaintiff’s

  damage.” Farah, 740 So. 2d at 561 (quoting 45 Am. Jur. 2d Interference § 10 (1999)).20

  According to Mr. Sussman, an owner’s cogitations on whether it’s possible to terminate

  his timeshare interest manifest an intent to breach his payment obligations. (Docs. 184,

  pp. 8–10; 206, pp. 10–14.) Nonsense. That each owner fielded Mr. Sussman’s way signed

  up and paid for what they believed to be lawful cancellation services punctures this

  notion. See supra Part I.E.1.–5. If these owners really had intent to breach, i.e., believed they

  were no longer beholden to their ongoing and increasing fee obligations—Mr. Sussman

  would have never entered the picture. See supra Part I.E.1.–5. But, as the deposed owners

  testified, they agreed to his or an exit company’s services on the promise of legitimate

  cancellation that wouldn’t expose them to Westgate’s wrath and its financial

  consequence. See supra Part I.E.1.–5.



         20 This section’s number changed in the current edition. See 44B Am. Jur. 2d
  Interference § 12 (2019).
                                                -57-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 58 of 76 PageID 8778



         The record could not be clearer on this point. First, Ms. Day believed her timeshare

  would be sold as a means of exit but was very concerned when it came time to pay her

  maintenance fee statement because she wanted no negative consequences. See supra Part

  I.E.1. On Newton’s express guarantee that it would timely pay, she did not pay. See supra

  Part I.E.1. Then, when Newton didn’t fulfill its promise, she fought tooth and nail with

  them to get them to pay—which they eventually did. See supra Part I.E.1. From this,

  there’s no shred of support for Mr. Sussman’s contention that Ms. Day was predisposed

  to breach.

         Same for Ms. Pfeil, who retained Reed Hein to cancel her timeshares. See supra Part

  I.E.2. She was told that her obligations could be cancelled by Reed Hein’s work with a

  lawyer, but testified that if she knew foreclosure was in the cards based on non-payment,

  she wouldn’t have readily agreed to its services as that’s something she could have done

  herself by stopping payments and she likely would have kept paying to avoid

  foreclosure. See supra Part I.E.2. Similarly, Ms. Wenz, cold-called, signed up for JR’s exit

  services upon being told that her timeshare could be transferred through quitclaim deeds.

  See supra Part I.E.3. When she received a fee statement, she called JR and asked whether

  she should pay based on where JR was in the process—she would go ahead and pay if

  need be. See supra Part I.E.3. JR, on consultation with its attorney, told her not to because

  it would disrupt the process. See supra Part I.E.3. So she didn’t, but when time passed and

  nothing happened, Ms. Wenz asked for a refund to prevent further damage. See supra

  Part I.E.3. When she heard nothing from JR, she contacted Westgate to make it right. See

  supra Part I.E.3. So again, these owners’ conduct displays no specific intent to breach their

                                              -58-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 59 of 76 PageID 8779



  contracts with Westgate by stopping payments absent instruction to do so as part of their

  cancellation process.

         So too for Mr. Aviles and Mr. Coe, who retained Mr. Sussman directly. See supra

  Part I.E.4.–5. After experiencing a financial hardship, Mr. Aviles searched for timeshare

  cancellation services, landing on Mr. Sussman. See supra Part I.E.4. He e-mailed with

  “many questions” about the process; Mr. Sussman told him that if retained, Mr. Aviles

  wouldn’t have to pay “another penny to the timeshare.” (Doc. 137-6, p. 1); supra Part I.E.4.

  He decided not to retain Mr. Sussman then and kept making payments. See supra Part

  I.E.4. In September 2014, he reached back out to Mr. Sussman’s office and was directed

  to discontinue all payments because “no more payments were necessary while Attorney

  Sussman’s office took action to dispose of the timeshare.” (Doc. 112-10, ¶ 8); supra Part

  I.E.4. He stopped payments as of September 14 and officially retained Mr. Sussman

  September 25; Mr. Sussman “promised that [the Aviles] would not be responsible for any

  missed note or maintenance fee payment and [they] would be able to ‘walk away’ free

  and clear.” (Docs. 123-4, p. 9; 112-10, ¶¶ 6, 12); see supra Part I.E.4. So despite strained

  finances for at least a year, the Aviles didn’t breach until Mr. Sussman came into the

  picture, evincing no predisposition.

         Last, the Coes, who’d been put through the wringer trying to find a solution to

  their accrescent maintenance fees since 2010. See supra Part I.E.5. They’d tried contacting

  Westgate and selling through the secondary market, all the while staying current on

  payments. See supra Part I.E.5. When that didn’t work, they hired an exit company, who

  directed them to stop paying fees. See supra Part I.E.5. That didn’t work either, but Mr.

                                              -59-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 60 of 76 PageID 8780



  Coe happened upon an article touting Mr. Sussman’s successful exit services. See supra

  Part I.E.5. He contacted Mr. Sussman’s office who told him the exit method: negotiating

  away the timeshare obligations. See supra Part I.E.5. They eagerly signed up. See supra

  Part I.E.5. They wanted out because of maintenance fees, recognizing the obligation to

  pay. See supra Part I.E.5. Through all this, the Coes’ conduct illustrates not a

  predisposition to breach but a concerted effort to find a legitimate way to terminate their

  timeshare. See supra Part I.E.5.

         Given this record, the Court finds no support for Mr. Sussman’s predisposition

  argument. Expressing displeasure with mounting payments and looking to exit does not

  amount to reneging on contractual obligations to pay. These owners felt ensnared

  precisely because they recognized their continually mounting contractual duties. They

  sought out services they believed would spring them from the trap, when instructed

  (directly from Mr. Sussman or via exit company), they stopped paying. See supra Part

  I.E.1.–5. So on this record, the Court finds the causation element met and Mr. Sussman’s

  predisposition defense defeated.

         That takes care of the first set of disputed elements for Westgate’s tortious

  interference claim based on Mr. Sussman’s direction that owners stop payments. To

  recap, the Court finds that Mr. Sussman’s direction to stop payments amounts to

  intentional, unjustified, and non-privileged interference that induced owners to breach

  their contracts with Westgate. The final element—damages—will be addressed looking

  at Westgate’s second claimed basis of interference—Mr. Sussman’s resignation and

  deeding practices—because the damages element relates to both.

                                             -60-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 61 of 76 PageID 8781



               2.     Resignation and Deeding Methods

        Beyond directing owners not to pay, Westgate raises Mr. Sussman’s resignation

  and deeding methods as intentional interference with its contracts because these methods

  lead owners to continue non-payments on their belief that they have been relinquished

  from their timeshares. 21 (Doc. 185, pp. 13–18.) For his part, Mr. Sussman claims these

  practices are not fraudulent or deceptive, a response directed at Westgate’s FDUPTA

  claim. (Docs. 184, pp. 16–24; 206, pp. 14–19.) No matter; the Court addresses whether

  these methods amount to tortious interference first.

        Like before, there is no issue on the first two elements: Mr. Sussman readily admits

  he knows that owners have contractual obligations to continue paying Westgate and that

  any sale or transfer must comply with Westgate’s Right of First Refusal. See supra Part

  I.B., D. And for the third element—whether employing these methods constitutes

  “intentional” interference—the Court finds this easily met because none comport with

  Westgate’s approved exit process. See supra Part I.A. Because Mr. Sussman knows this

  and does it anyway, his use of these methods is intentional interference. See supra Part




        21   Although this isn’t fleshed out in the record, the Court distinguishes the
  payments at issue for this second claimed tortious interference basis as those due after
  Mr. Sussman notifies owners, via letter, that due to his resignation and deeding methods,
  they are no longer obligated on their timeshares. See supra Part I.B., D. (letters
  accompanying deeds). All payments that owners miss during the pendency of Mr.
  Sussman’s representation—starting with owners retaining him or an exit company until
  they are sent an exit letter—the Court puts in Westgate’s “Cessation of Payments” pot.
  See supra Part III.A.1. This issue matters for the final damages element on this claim. See
  infra Part III.A.3.


                                             -61-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 62 of 76 PageID 8782



  I.B., D. That leaves the justification and privilege element and causation. Happily, this

  one’s a sprint.

                        a.     Resignation

         First, Mr. Sussman’s “resignation” method is sending a modified form letter

  notifying Westgate that the owner is resigning from the timeshare and the owner is

  prepared to execute a deed in lieu of foreclosure. 22 The letter ends with, “Should I not

  hear from you, in writing, within the next ten [10] days, I will assume that this letter is

  sufficient to effect resignation and withdrawal from your vacation club.” 23 Westgate does

  not accept these Notices (Doc. 185-11, pp. 34–35); see supra Part I.C., and Mr. Sussman

  acknowledges they are ineffective for deed-based timeshares, like Westgate (Doc. 185-2,

  pp. 97:5–98:1). Untroubled by this detail, his office has used this method for Westgate (id.

  at 98:1, 208:12–210:23), and sent congratulations letters to owners based on these notices

  (Doc. 185-5). See supra Part I.B., D.

         Now, Mr. Sussman offers no defense for this method, just that it’s ineffective and

  he doesn’t do it anymore so Westgate’s claims can’t proceed. (Docs. 184, p. 21; 206, p. 15.)

  But the record reflects Mr. Sussman used this method, knowing Westgate didn’t accept

  it and it was ineffective. (See Doc. 185-5 (Mr. Sussman exit letters to Westgate owners for

  resignations)); supra Part I.B., D. He offers no justification or privilege for this method




         22As this record doesn’t actually contain a copy of a Notice of Resignation sent by
  Mr. Sussman, the Court cites one that Mr. Sussman sent to Westgate from the record in a
  companion case before the Undersigned. Orange Lake Country Club, Inc. et al v. Reed Hein
  & Assocs., No. 6:17-cv-1542-Orl-37DCI (Doc. 224-9, pp. 11–13 (Nov. 8, 2018)).
        23 Id. at 13.


                                              -62-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 63 of 76 PageID 8783



  because there is none. At the same time, there is no evidence in the record that any of

  these owners stopped payments because of this method—only Mr. Sussman’s letters to

  Westgate. (Doc. 185-5.) While it is tempting to infer that a congratulatory letter following

  “resignation” would induce future non-payment, there is no evidence of that fact.

  Without it, the Court cannot find this method induced owners to breach their contractual

  obligations, i.e., the causal link. See Fiberglass Coatings, Inc., 16 So. 3d at 838. So Westgate’s

  claim of tortious interference based on Mr. Sussman’s resignation method rests here, at

  the causation element. This doesn’t mean Mr. Sussman’s motion for summary

  judgment—to the extent it addresses this claim—is granted; rather both are denied.

  Westgate may elect to prove up this claim at trial (for both causation and damages), but

  this record doesn’t support Westgate’s summary judgment for the tortious interference

  claim on Mr. Sussman’s resignation method beyond its initial elements.

                        b.      Deed to Associate

         Second, Mr. Sussman’s deed to associates method, which Westgate asserts

  interferes with: (1) owners’ payment obligations because it leads owners to believe they

  are no longer obligated; and (2) Westgate’s Right of First Refusal. 24 (Doc. 185, pp. 14–19.)

         For the former, Mr. Sussman points out that he tells associates who receive these

  deeds of the underlying payment obligations, so whether they actually pay is not his

  problem. (Doc. 212, pp. 3–4.) This skirts the issue though, which is whether owners who




         24 Despite the briefing histrionics, the Court pays no mind to Westgate’s twaddle
  that this method amounts to a third-degree felony and Mr. Susman engages in a “large-
  scale criminal enterprise.” (Docs. 184, pp. 14–19; 207, pp. 17–18.)
                                                -63-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 64 of 76 PageID 8784



  receive these deeds stop paying Westgate because they believe they are free. (See Doc.

  185, pp. 14–19.) On that, the record again comes up short. It doesn’t speak to how owners

  construed these deeds once received—all the Court has are Westgate’s responses, Mr.

  Sussman’s congratulations letter, and a deposition from one of Mr. Sussman’s associates.

  (Doc. 206-1 (Terry Durst).) No doubt there is an inference that these might lead an owner

  to stop payment, but that’s not enough. The owners deposed were issued deed backs to

  Westgate, and that’s where the trail goes cold. See supra Parts I.E.1.–5.; (Doc. 206-2, p.

  30:3–8.) So the Court cannot link Westgate’s assertion that owners continued to breach

  their contractual obligations to pay to Mr. Sussman’s deed to associate method.

  Westgate’s bid for summary judgment on this ground is therefore denied; but, like before,

  Mr. Sussman’s is too because an issue of fact remains as to the causal connection.

         Westgate also claims that Mr. Sussman’s use of this method amounts to tortious

  interference with its Right of First Refusal provision. (Doc. 185, pp. 14–19.) Mr. Sussman

  ripostes that this method is incontrovertible because his form letters state the owner is

  prepared to execute a deed in lieu to return the timeshare to Westgate, which in his mind

  complies with Westgate’s Right of First Refusal. (Docs. 184, pp. 23–24; 204, pp. 16–17; see

  also Doc. 185-2, pp. 135:3–141:16); supra Part I.B., D.

         A right of first refusal is “a right to elect to take specified property at the same

  price and on the same terms and conditions as those contained in a good faith offer by a

  third party if the owner manifests a willingness to accept the offer.” Old Port Cove Holdings,

  Inc. v. Old Port Cove Condo. Ass’n One, Inc., 986 So. 2d 1279, 1285 (Fla. 2008) (emphasis

  added) (quoting Pearson v. Fulton, 497 So. 2d 898, 900 (Fla. 2nd DCA 1986)). In that vein,

                                               -64-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 65 of 76 PageID 8785



  Westgate’s Right of First Refusal speaks to situations where an owner has a transfer

  agreement or buyer lined up, offer in hand, so Westgate can match the offer. 25 (Doc. 185-

  8, pp. 38–39); see supra Part I.A., C. It’s not a return policy. As such, it has absolutely no

  application or relevance when Mr. Sussman sends his demand letter asking Westgate to

  take back its property—when, mind you, Mr. Sussman doesn’t even know which exit

  method he’ll employ. (Doc. 185-2, pp. 129:22–24, 273:12–18.) His stance otherwise

  confounds the essence of a right of first refusal. (See id. at 135:3–141:16); see also Old Port

  Cove Holdings, Inc., 986 So. 2d at 1285. Saying it over and over again doesn’t make it so.

  So that argument is rejected.

         As the record reflects, Mr. Sussman deeds owners’ timeshares to third parties

  without notifying Westgate in advance, as the Right of First Refusal requires. (Doc. 185-

  2, pp. 135:3–141:16); supra Part I.B., D. Westgate has unilaterally disavowed such deeds

  (Doc. 207-26, pp. 1–2), and sent individual responses seeking additional documents once

  notified of a recorded transfer (id. at 3–7). See supra Part I.C. Despite receipt, Mr. Sussman

  does nothing. (Doc. 185-2, pp. 140:14–18), see supra Part I.B., D. He ignores this obligation

  entirely and makes no effort to ensure the owners he represents comply. See supra Part

  I.B., D. As a wise man once said, he’s entitled to his own opinion, but not his own facts. 26




         25 Cf. Old Port Cove Holdings, Inc. v. Old Port Cove Condo. Ass’n One, Inc., 986 So. 2d
  1279, 1285 (Fla. 2008) (noting rights of first refusal “vary in form: some . . . allow the
  holder to purchase the property on the same terms as a third party” (citing Shiver v.
  Benton, 304 S.E.2d 903, 905 (Ga. 1983))).
         26 Senator Daniel Patrick Moynihan, “Everyone is entitled to his own opinion, but

  not to his own facts.”
                                               -65-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 66 of 76 PageID 8786



  Such blatant disregard constitutes intentional, unjustified, and non-privileged

  interference with these owners’ Right of First Refusal obligation.

         Yet like above, this claim isn’t fully established because Westgate hasn’t

  demonstrated that Mr. Sussman’s interference with the Right of First Refusal provision

  led owners to believe they were no longer obligated to Westgate or otherwise sealed their

  exit no matter how tempting that inferential leap. So again, the Court cannot tie Mr.

  Sussman’s interference to Westgate’s claimed breach on this record. Westgate’s motion

  for summary judgment on this ground is denied, but Mr. Sussman’s is too as the Court

  rejected his defense.

                          c.   Deed Backs

         Mercifully, last are Mr. Sussman’s deeds back to Westgate that are claimed to

  interfere with its contractual rights for continuing payments and owners’ beliefs they

  successfully exited. (Doc. 185, pp. 14–19.) Westgate cites its categorical rejection of such

  transfers, through various means including letters disavowing their validity, recording

  notices of non-acceptance in response, recording notices of non-compliance with its right

  of first refusal, and conveyances back, see supra Part I.C., as grounds to find Mr. Sussman’s

  interference intentional, unjustified, and non-privileged. Mr. Sussman retorts that his

  method is kosher because acceptance of a deed and assent may be inferred by conduct,

  and acceptance is presumed when a deed benefits the grantee and imposes no burdens

  or duties on him. (Doc. 184, pp. 21–23 (citing Riehl v. Bennett, 142 So. 2d 761, 763 (Fla. 2d

  DCA 1962); Smith v. Owens, 108 So. 891 (1926); Ellis v. Clark, 23 So. 410 (1897).) Pure

  balderdash. Since day one, Mr. Sussman has experienced Westgate’s refusal to “work

                                              -66-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 67 of 76 PageID 8787



  with anybody for any reason.” (Doc. 185-2, pp. 53:18–54:13.) He developed his methods

  in spite of this knowledge—as he puts it, “it doesn’t matter what you say to them or what

  you offer them. The answer is always the same.” (Id. at 55:7–9.) So his defense of believing

  Westgate’s conduct—or lack thereof—manifests assent to take back these timeshares is

  controverted by his own testimony. See supra Part I.B., D.

         What’s more, Westgate has consistently renounced Mr. Sussman’s deed backs

  through its whack-a-mole tacks: letters, various recordings, transferring back title, and

  foreclosure. See supra Part I.C. Ironically, Mr. Sussman responds to Westgate’s recorded

  conveyances back by stating, “Please be further advised that as a matter of law,

  acceptance by the grantee(s) requires that the grantee have an intention to take legal title

  to the property.” (Doc. 185-13, p. 1); supra Part I.D. Again, impaled by his own sword.

         Taking Mr. Sussman’s acknowledgements and actions plus Westgate’s various

  rejections and responses to the deed backs, the Court finds Mr. Sussman’s continued

  practice of deed backs unjustified and non-privileged intentional interference. 27 On

  causation, here the record supports Westgate’s contentions that these deed backs caused

  owners to believe they were successfully exited from their timeshares and all obligations




         27 As an affirmative defense, Mr. Sussman throws out that Noerr-Pennington
  immunity protects his deed back practices, quizzically reading Westgate’s argument that
  Noerr-Pennington does not immunize Mr. Sussman’s demand letters because these fall
  under the “sham” exception to apply to deed backs. (Doc. 207, pp. 19–21 (Mr. Sussman’s
  response); Doc. 185, pp. 28–29 (Westgate’s Noerr-Pennington argument).) In any event,
  Mr. Sussman’s stretch of Noerr-Pennington immunity for his deed back practices is
  apropos of nothing—recording deeds is not petitioning the government for redress so
  does not fall under Noerr-Pennington’s wing. See supra Part A.1.b.


                                              -67-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 68 of 76 PageID 8788



  terminated—Ms. Day, Ms. Wenz, Mr. Aviles, and Mr. Coe all testified to that effect. See

  supra Part I.E.1., 3.–5. 28 Mr. Young also claimed he was contacted by eight or nine people

  who believed the deed backs effectively terminated their timeshare interest, and for what

  it’s worth, even he understood the deeds he prepared were with the developer’s consent.

  (Doc. 206-2, pp. 41:1–10, 63:18–64:14.) Which is why the owners were flummoxed when

  they later heard from Westgate they still owed money and were subject to foreclosure for

  non-payment. See supra Part I.E.1., 3., 4.

         This record reflects that Mr. Sussman’s recording and delivery of these deed backs

  to the owners, under the guise of “successful exit,” was the crucial final step that led these

  owners to believe they were out of Westgate. See supra Part I.E.1., 3.–5. Through these

  deed backs, Mr. Sussman induced these owners’ continued non-payments and ultimately

  implanted the conviction they had exited. See supra Part I.E.1., 3.–5. As if that weren’t

  enough, with these congratulatory letters he instructed the owners that any further

  attempt to collect would be invalid. See supra Part I.D. With this, the Court finds that Mr.

  Sussman’s deed back practice caused owners to continue breaching their payment

  obligations.

         So, to recap, the Court finds that Westgate has established the first four elements

  and causation for its tortious interference claim based on Mr. Sussman’s directions that

  owners stop paying; and Mr. Sussman’s deed back method. Causation for the resignation




         28 Ms. Pfeil also signed a deed back to Westgate issued by Mr. Sussman but was
  foreclosed around the same time, so Mr. Sussman sent a congratulatory letter based on
  the foreclosure notice. See supra Part I.E.2.
                                               -68-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 69 of 76 PageID 8789



  and deed to associate method is not established. The Court will now turn to the final

  damages element for these two remaining pieces of Westgate’s claim.

                3.     Damages

         The final element of a tortious interference with contracts claim asks what

  damages the plaintiff suffered as a result of the defendant’s interference. See Advantor Sys.

  Corp. v. DRS Tech. Servs., Inc., 678 F. App’x 839, 850–53 (11th Cir. 2017); Mariscotti v. Merco

  Grp. at Akoya, Inc., 917 So. 2d 890, 892 (Fla. 3d DCA 2005). Whether the defendant

  proximately caused the plaintiff’s asserted harm, as opposed to whether Mr. Sussman

  induced these owners’ breach. See supra Part III.A.1.c., 2.b.; compare Advantar Sys. Corp.,

  678 F. App’x at 850–53 (discussing causation aspect of damages element), with St. Johns

  River Water Mgmt. Dist., 784 So. 2d at 504–05 (discussing imbedded causation element).

  Westgate proffered evidence that Mr. Sussman’s interference caused loss amounting to

  $3,844,082, based on an expert report prepared by business evaluation expert Steven

  Wolf. (Doc. 185, p. 10 (citing Doc. 185-1).)

         Mr. Wolf concluded that Mr. Sussman “deprived [Westgate] of $3,844,082 in

  unpaid mortgage and maintenance obligations.” (Doc. 185, p. 10 (citing Doc. 185-1).) He

  arrived at this figure, not through an independent investigation, but rather on data

  Westgate provided on delinquent accounts for which it had a letter of representation from

  Mr. Sussman. (Doc. 185-1, p. 12, 12 n.6.) He segregated these accounts into four groups:

  (1) accounts delinquent after Westgate received a letter from Mr. Sussman; (2) accounts

  delinquent up to 90 days before Westgate received a letter from Mr. Sussman; (3) accounts

  delinquent over 90 days before Westgate received a letter from Mr. Sussman; and (4)

                                                 -69-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 70 of 76 PageID 8790



  accounts with unknown letter or delinquency dates. (Id. at 17–18.) He discounted the

  latter group and arrived at 418 owners; Westgate now seeks damages for 411. (Doc. 185-

  1, p. 10, 10 n.1.) How it is that Mr. Wolf intends to connect these losses with those

  delinquent accounts that predate Mr. Sussman’s appearance on the scene is something of

  a mystery.

        The Court is unprepared to find Mr. Sussman’s intentional interference—both in

  directing owners not to pay and deed back method—proximately caused all the damages

  calculated by Mr. Wolf. To get there, Westgate needs to fill in some gaps between Mr.

  Wolf’s arithmetic and these owners’ actions—for instance, what import does the 90-day

  mark have on these owners’ payments? Nothing in the record suggests a link. Which

  method did Mr. Sussman employ for these 411 owners? As the Court noted, not all

  methods have borne fruit for Westgate’s claims; some still need watering. And what

  about these total amounts—what chunk of payments goes in which bucket? Payments

  stopped at the beginning of Mr. Sussman’s or an exit company’s representation and

  throughout the process, could perhaps logically be attributed to an initial direction to

  stop payments. Not necessarily, though, for owners’ continued non-payments at the back

  end of the process, depending on method and proof. On their face, Mr. Wolf’s broad

  damages strokes based on information supplied by Westgate and Greenspoon Marder

  have gaping holes of “but for” causation no amount of advocacy or inferential leap can

  fill. So Westgate’s summary judgment motion is denied in this respect, as is Mr.

  Sussman’s.



                                            -70-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 71 of 76 PageID 8791



         All in all, triable issues remain on: (1) whether Mr. Sussman’s resignation and deed

  to associate methods caused owners to cease payments and, if so, what damages can be

  attributed to that interference; and (2) what damages were caused by Mr. Sussman’s

  instructions that owners stop payments and deed backs to Westgate. Because the Court

  finds Westgate established the first four elements—Mr. Sussman intentionally interfered

  with Westgate’s contracts and this interference was unjustified and non-privileged—for

  the resignation and deed to associate methods, its summary judgment motion will be

  granted to this extent. By the same token, Westgate established the first four elements

  and imbedded causation element for its cessation of payment and deed back tortious

  interference claim, so its summary judgment motion will be granted to that extent.29 In

  all other respects, for the tortious interference claim, Westgate’s summary judgment

  motion is denied. Mr. Sussman’s summary judgment motion is denied.

         B.     FDUTPA

         Recognizing that the only readers still engaged at this point are the firm’s

  associates and perhaps, some day, a beleaguered Eleventh Circuit law clerk, the finish

  line’s in sight. The Court turns now to Westgate’s FDUTPA claim. FDUTPA prohibits

  “unfair or deceptive acts or practices” committed “in the conduct of any trade or

  commerce.” Fla. Stat. § 501.204(1). This claim has three elements: “(1) a deceptive act or




         29   Effectively, this partially grants Westgate’s request to find certain facts
  established for trial (just the first one regarding Mr. Sussman’s intentional and unjustified
  interference would apply here), but because the 411 owner number is tied up in Mr.
  Wolf’s report, the Court will not cast its relief in Westgate’s admitted fact terms. (Doc.
  185, p. 4.)
                                              -71-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 72 of 76 PageID 8792



  unfair practice; (2) causation; and (3) actual damages.” Dolphin LLC v. WCI Cmtys., Inc.,

  715 F.3d 1243, 1250 (11th Cir. 2013) (citing Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla.

  2d DCA 2006)). “To satisfy the first element, the plaintiff must show that ‘the alleged

  practice was likely to deceive a consumer acting reasonably in the same circumstances.’”

  Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983–84 (11th Cir. 2016) (quoting State, Office of

  the Att’y Gen v. Commerce Comm. Leasing, LLC, 946 So. 2d 1253, 1258 (Fla. 1st DCA 2007)).

  Deception occurs if there is a “representation, omission, or practice that is likely to

  mislead the consumer acting reasonably in the circumstances, to the consumer’s

  detriment.” PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003) (citing

  Millenium Commc’ns & Fulfillment, Inc. v. Office of Att’y Gen., 761 So. 2d 1256, 1263 (Fla. 3d

  DCA 2000)). This is an objective test, i.e., “a party asserting a deceptive trade practice

  need not show actual reliance on the representation or omission at issue.” Id.; Commerce

  Comm. Leasing, 946 So. 2d at 1258 (citation omitted).

         Westgate insists, writ-large, Mr. Sussman’s business is deceptive and unfair

  because it’s built on the false premise that shirking contractual obligations creates a legal

  opportunity to negotiate away a timeshare. (Doc. 185, pp. 19–24.) When that inevitably

  fails, Mr. Sussman peddles another solution: resignation, deed backs, or deeds to

  associates. (Doc. 207, pp. 13–21.) And from the admitted facts, Mr. Sussman ropes in

  unwitting Florida attorneys to record these deeds with false representations of Westgate’s

  consent to the transfer. (Doc. 128, pp. 11–12.) He also deeds to associates who “never

  intended to satisfy the payment of other obligations of ownership.” (Id. at 11.)



                                               -72-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 73 of 76 PageID 8793



         The Court finds the first element is met: Mr. Sussman’s business practice and three

  methods are deceptive. Mr. Sussman’s “work,” directly or via exit company, preys on

  owners helplessly ensnared by the Sisyphean obligations of their timeshare trap. See supra

  Part I.E. He promises a pain-free solution that will let owners walk away, without

  disclosing that Westgate rejects all of his solutions and will likely foreclose or sue the

  owner for outstanding obligations. See supra Part I.E. And when that happens, Mr.

  Sussman bolts. See supra Part I.E. To be sure, he’ll offer a refund of his low fixed fee—for

  those who retained his services directly and are bold enough to ask. Supra Part I.E.4.

  Otherwise, he’s arranged it so the exit company wrangles vexed owners. See supra Part

  I.B., D., E. For the bulk of Mr. Sussman’s business conveniently operates behind the shell

  of these exit companies—that way, he’s not on the hook when things end badly because

  his methods don’t work. See supra Part I.B., D., E. He has set up his practice—down to the

  independent contractors, out-of-state attorneys, and associates who take deeds—to silo

  those involved and keep the information flow controlled. See supra Part I.B., D., E.

  Legerdemain for sure, but the jig is up.

         Each method Mr. Sussman employs is likely to mislead reasonable Westgate

  owners to believe they are no longer contractually obligated on their timeshares. From

  the get-go, the record establishes Mr. Sussman touts his services as effective, no matter

  the developer, and immediately directs owners to stop paying because it will lead to

  successful exit. See supra Part I.E.1.–5. (Westgate owners). If an exit company is at the

  helm, it markets a cancellation strategy by working with an attorney—Mr. Sussman—to

  negotiate away the timeshare. See supra Part I.E.1.–3. (Ms. Day, Ms. Pfeil, and Ms. Wenz).

                                              -73-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 74 of 76 PageID 8794



  This indiscriminate approach misleads reasonable Westgate owners into thinking rescue

  is at hand from the seemingly inescapable snare of timeshare obligations. See supra Part

  I.E.1.–5. Not so. Thus, the Court finds Mr. Sussman’s initial set up—directly telling

  Westgate owners that his methods, with or without exit companies, can successfully

  relieve them of their contractual obligations to Westgate—deceptive.

         Similarly, Mr. Sussman’s letters informing timeshare owners they successfully

  exited, regardless of method, are objectively deceptive given Westgate’s nonacceptance.

  See supra Part I.C.

         Thus, the Court finds that Westgate has satisfied the first element of its FDUTPA

  claim: that Mr. Sussman engages in deceptive practices by directing owners not to pay

  and carrying out his resignation and deeding methods, the latter of which involved

  Florida attorneys. 30 But causation is wanting. As before, factual issues surround

  Westgate’s asserted harm. See supra Part III.A.3. Sure enough, Westgate has established

  that Mr. Sussman’s business and methods were deceptive, but what remains is proof of

  the actual “injury or detriment to consumers,” i.e., Westgate’s owners, attributable to Mr.

  Sussman. See Caribbean Cruise Line, Inc. v. Better Bus. Bureau of Palm Beach Cty. Inc., 169 So.

  3d 164, 170 (Fla. 4th DCA 2015) (describing what an entity must prove to succeed on a

  FDUTPA claim); cf. Stewart Agency, Inc. v. Arrigo Enters. Inc., 266 So. 3d 207, 213 (Fla. 4th

  DCA 2019) (noting proof required for “causation element of the damages claim”). The

  Court does not swallow, hook, line, and sinker, Mr. Wolf’s valuations as Westgate’s



         30 The Court finds no support for Westgate’s claim based on Mr. Sussman’s website

  advertisements. (Doc. 207, p. 16.)
                                               -74-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 75 of 76 PageID 8795



  actual damages, either in amount or attribution, to which FDUPTA limits recovery. See

  Rollins, Inc v. Heller, 454 So. 2d 580, 584–85 (Fla. 3d DCA 1984). So the causation and

  damages elements will proceed to trial, and both parties’ motions are denied. 31 The

  potential remedy of injunctive relief will await proof at trial.

                                        IV.    CONCLUSION

         The Weasel reneged on his promise. The Prey remains trapped in the snare. The

  Trapper is looking for bounty, we’ll see if the jury gets there.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.       Plaintiffs’ Motion for Summary Judgment (Doc. 185) is GRANTED IN

                  PART AND DENIED IN PART:




         31 Mr. Sussman also asserts that Westgate’s FDUPTA claim fails because: (1) he is
  not involved in trade or commerce; (2) he did not engage in solicitation; (3) his actions
  would only harm owners, not Westgate, (4) many owners do not reside in Florida; and
  (5) this action involves out-of-state entities. (Docs. 184, pp. 17–20; 206, p. 20.) The Court
  previously rejected these arguments when raised in Mr. Sussman’s motion to dismiss
  (Doc. 40) and finds no merit to them here. Indeed, Mr. Sussman operates a business—his
  law firm—through which he retains clients to provide his “cancellation services.” Unlike
  the lawyers in Kelly v. Palmer, Reifler, & Assocs, P.A., 681 F. Supp. 2d 1356, 1372–77 (S.D.
  Fla. 2010), which Mr. Sussman cites, nothing performed by Mr. Sussman at-issue in this
  case was in pursuit of civil legal remedies. See supra Part III.A.1.b. Rather, his operation
  offers a service: for a fee, he’ll get someone out of her time share. This constitutes “trade
  or commerce” under FDUTPA, Fla. Stat. § 501.203 (8), as both “providing” and “offering
  . . . any good or service,” so Mr. Sussman’s focus on “solicitation” is inapposite. And as
  an entity, Westgate can bring this claim. Caribbean Cruise Line, Inc., 169 So. 3d at 170. Last,
  that this action involves out-of-state owners and entities does not place it outside
  FDUPTA’s reach. See Democratic Republic of the Congo v. Air Cap. Grp., LLC, 614 F. App’x
  460, 467–70 (11th Cir. 2015) (discussing FDUPTA’s broad reach).
                                               -75-
Case 6:17-cv-01467-RBD-DCI Document 230 Filed 05/31/19 Page 76 of 76 PageID 8796



              a.      As discussed supra Part III.A.3., the Court GRANTS Plaintiffs’

                      Motion to the extent Plaintiffs have proven certain elements of their

                      tortious interference claim, Count I (Doc. 7, ¶¶ 90–100).

              b.      As discussed supra Part III.B., the Court GRANTS Plaintiffs’ Motion

                      to the extent Plaintiffs have proven Defendants’ conduct constitutes

                      deceptive trade practices for their FDUTPA claim, Count III (Doc. 7,

                      ¶¶ 112–18).

              c.      In all other respects, Plaintiffs’ Motion is DENIED.

        2.    Defendants’ Motion for Final Summary Judgment (Doc. 184) is GRANTED

              IN PART AND DENIED IN PART:

              a.      Pursuant to the parties’ joint stipulation (Doc. 200), Defendants’

                      Motion is GRANTED as to Count II of the Amended Complaint

                      (Doc. 7, ¶¶ 101–11).

              b.      In all other respects, Defendants’ Motion is DENIED.

        3.    The Clerk is DIRECTED to enter judgment in favor of Defendants and

              against Plaintiffs on Count II (Doc. 7, ¶¶ 101–11).

        4.    This matter will proceed to trial on all remaining issues.

        DONE AND ORDERED in Chambers in Orlando, Florida, on May 31, 2019.




  Copies to:
  Counsel of Record

                                             -76-
